                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

IN RE TIVITY HEALTH, INC.                            Case No. 3:18-cv-00087
STOCKHOLDER DERIVATIVE
LITIGATION                                           (Consolidated with No. 3:18-cv-00797)
This Document Relates To:                            VERIFIED CONSOLIDATED AMENDED
                                                     STOCKHOLDER DERIVATIVE
All Actions                                          COMPLAINT FOR VIOLATIONS OF
                                                     SECURITIES LAW, BREACH OF
                                                     FIDUCIARY DUTY, WASTE OF
                                                     CORPORATE ASSETS, AND UNJUST
                                                     ENRICHMENT

                                                     Chief Judge Waverly D. Crenshaw, Jr.
                                                     Magistrate Judge Alistair Newbern

                                                     DEMAND FOR JURY TRIAL

       Plaintiffs Charles Denham ("Plaintiff Denham") and Andrew H. Allen ("Plaintiff Allen")

(together, "Plaintiffs"), by their attorneys, submit this Verified Consolidated Amended

Stockholder Derivative Complaint for Violations of Securities Law, Breach of Fiduciary Duty,

Waste of Corporate Assets, and Unjust Enrichment.             Plaintiffs allege the following on

information and belief, except as to the allegations specifically pertaining to plaintiffs which are

based on personal knowledge. This complaint is also based on: (a) documents obtained pursuant

to 8 Del. C. §220 (the "220 Documents"); (b) public filings made by Tivity (as defined herein),

other parties, and non-parties with the U.S. Securities and Exchange Commission ("SEC"); (c)

press releases and other publicly disseminated publications; (d) news articles, stockholder

communications, and postings on Tivity's website concerning the Company's public statements;

(e) the proceedings in a related securities class action, captioned Weiner v. Tivity Health, Inc.,




                                   -1-
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 1 of 84 PageID #: 195
No. 3:17-cv-01469 (M.D. Tenn.) (the "Securities Action"); and (f) other publicly available

information concerning Tivity and the Individual Defendants (as defined herein).

                         NATURE AND SUMMARY OF THE ACTION

       1.      This is a stockholder derivative action brought by plaintiffs on behalf of nominal

defendant Tivity Health, Inc. ("Tivity" or the "Company") against certain of its officers and

directors for violations of sections 10(b), 14(a), and 29(b) of the Securities Exchange Act of

1934 (the "Exchange Act"), breaches of fiduciary duties, waste of corporate assets, and unjust

enrichment. These wrongs resulted in hundreds of millions of dollars in damages to Tivity's

reputation, goodwill, and standing in the business community. Moreover, these actions have

exposed the Company to hundreds of millions of dollars in potential liability for violations of

state and federal law.

       2.      Tivity is a nationwide provider of healthcare services, offering an array of

physical health and fitness services by developing and managing networks of gyms and fitness

centers. The Company targets health consumers aged fifty and older through its three programs,

SilverSneakers® senior fitness ("SilverSneakers"), Prime® fitness ("Prime"), and WholeHealth

LivingTM ("WholeHealth").     The SilverSneakers program, the Company's largest and most

profitable service, is marketed as a free fitness program for seniors who are members of

Medicare Advantage, Medicare Supplement, and Group Retiree health plans.            Indeed, fees

collected from SilverSneakers' clients constituted 80% of the Company's revenue in fiscal year

2017. Through the SilverSneakers program, seniors on these health plans have access to over

16,000 gym and fitness centers within Tivity's network.

       3.      To generate revenue, the Company relies on fees paid through its customer

contracts with individual members and health plans. Health plans provide the Company the




                                   -2-
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 2 of 84 PageID #: 196
largest customer pool, and thus, are the highest revenue producer for Tivity. Over one-third of

Tivity's total revenue in fiscal 2016, 38%, came from just two clients.1 These two clients,

UnitedHealthcare, Inc. ("UnitedHealthcare" or "UHC" or "UHG") and Humana, Inc.

("Humana"), are among the largest health insurance companies in the United States.



                                                                       . Both UnitedHealthcare

and Humana service members of Medicare Advantage, Medicare Supplement, and Group Retiree

plans. Through these plans, the Company boasts that 14.8 million members are eligible to

become SilverSneakers members.

       4.     Tivity is dependent on consistent and long-term business relationships with its

clients. This is because fees collected from those clients, including UnitedHealthcare, are the

sole source of the Company's revenue. Losing such a client would pose a significant threat to

the Company's continued financial stability and success. Consequently, contract renewal is a

significant indicator of the Company's growth potential and the source and sustainability of its

revenue.

       5.     Of Tivity's two primary clients, UnitedHealthcare has become a vital source of

revenue for the Company throughout their twenty-year relationship.       Tivity's contract with

UnitedHealthcare was due to expire in 2017, and negotiations between the Company and

UnitedHealthcare over its impending contract renewal took place early that year. Throughout

that year, Tivity's officers, including its Company's Chief Executive Officer ("CEO"), defendant

Donato Tramuto ("Tramuto"), negotiated with United Healthcare over the renewal of United

Healthcare's contract with Tivity, which was due to expire in that same year. Defendant Tramuto

1
 According to the Company's most recent Annual Report on Form 10-K filed with the SEC on
March 6, 2017.


                                    -3-
    Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 3 of 84 PageID #: 197
touted a 99% contract renewal rate for 2018, "client penetration" and "lots of momentum and lots

of opportunity," producing profitable growth and increasing stockholder value by increasing

client base penetration and client returns. Indeed, Tivity's regulatory filings are replete with

managements' assurances of Tivity's contract renewal rates, future growth, and sustainability of

its revenue stream. The Company's continuous affirmations of future growth were made in the

face of rising competition from its top client, UnitedHealthcare, which the Company's

management and directors knew existed. Particularly, during fiscal year 2017, UnitedHealthcare

introduced its own pilot fitness program in two states that was completely in-sourced and self-

sustaining, without the need for Tivity's external SilverSneakers fitness program.

          6.     On April 27, 2017―while negotiations between Tivity and UnitedHealthcare

were ongoing―Tivity issued a press release announcing a three-year renewal of the

SilverSneakers contract with United Healthcare. During a conference call to discuss Tivity's

financial and operating results that were released on the same day, defendant Tramuto claimed

that "United Health values our ongoing commitment to reinvest in SilverSneakers and they

understand the strength of our brand because of both its importance to their Medicare

Advantage membership and the results we produce."2 Defendant Tramuto further claimed the

renewal was "a clear indication of the value of both our brand and the services provided to our

customers and their member through the SilverSneakers program." On the alleged strength of

the Company's performance, the Company increased its financial guidance for the full year 2017

from a range of $540 million to $550 million to a range of $550 million to $558 million.

Predictably, on this news Tivity's stock artificially inflated by $4.50, or nearly 14%, from a close

of $29.55 per share on April 27, 2017, to a close of $33.60 per share on April 28, 2017.



2
    Unless otherwise indicated, all emphasis is added.


                                      -4-
      Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 4 of 84 PageID #: 198
       7.      The Individual Defendants caused or allowed these repeated false and misleading

public statements that concealed material, adverse information regarding the increased

competition posed to Tivity's top revenue-producing service, SilverSneakers, from its client,

UnitedHealthcare.    By omitting this information and touting Tivity's operations, financials,

financial prospects, and the effectiveness of its disclosure controls and procedures, the Individual

Defendants artificially inflated its financials throughout the relevant period.

       8.      While the Company's stock price was artificially inflated, certain Individual

Defendants exploited their positions as corporate fiduciaries of Tivity and sold stock holdings for

nearly $125 million in insider profits, with knowledge of material, adverse, and nonpublic

information regarding the Company's business practices, operations, financials, financial

prospects, and lack of disclosure controls and procedures.

       9.      In reality, one of Tivity's biggest clients has become its biggest competitor. As

revealed in the internal Tivity 220 Documents obtained by Plaintiffs, the Individual Defendants

knew about the loss of business from the Company's largest customer, UnitedHealthcare,

including UnitedHealthcare's impending plan to extend its own fitness program to seniors in

eleven states by 2018. Despite this knowledge, the Individual Defendants caused the Company

to conceal UnitedHealthcare's impending rollout and instead continue to tout its own revenue

growth. In reality, UnitedHealthcare's plan placed one of Tivity's top revenue-producing clients,

UnitedHealthcare, in direct competition with the Company's services and significantly reduced

its revenues and growth possibilities.

       10.     The truth regarding the Company's business prospects was never disclosed by the

Individual Defendants. Rather, on November 6, 2017, UnitedHealthcare issued a press release

titled "UnitedHealthcare Adds New Fitness Benefit to Medicare Advantage Plans in Austin,"




                                   -5-
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 5 of 84 PageID #: 199
announcing its own fitness program plans.3 The press release reported that people enrolled in

UnitedHealthcare Medicare Advantage plans in eleven different states became eligible to use the

healthcare company's own Optum Fitness Advantage program ("Optum Fitness"). Through

Optum Fitness, UnitedHealthcare plan participants were granted access to exercise classes,

workout equipment, and other social activities "through a large network of participating fitness

centers." As UnitedHealthcare serves one in five Medicare beneficiaries throughout the U.S.,

including more than 4.3 million people on Medicare Advantage, UnitedHealthcare rivals

SilverSneakers for clients through its extension of Optum Fitness benefit program for seniors.

       11.     The exposure of the Individual Defendants' wrongful acts and omissions, and

their prior false and misleading statements regarding the Company's business practices,

operations, financials, financial prospects, and lack of disclosures controls and procedures, has

caused the Company to suffer significant damages and harm. Immediately following issuance of

the November 6, 2017 Austin Press Release, Tivity's share price fell $16.45 per share (or

approximately 34%), on unusually high trading volume, to close at $31.60 per share on

November 6, 2017, compared to the previous trading day price of $48.05 per share. This news

erased approximately $651.7 million in market capitalization in a single day.

       12.     Further, as a direct result of this unlawful course of conduct, the Company is now

the subject of the Securities Action filed on behalf of investors who purchased Tivity's shares. In

denying defendants' motion to dismiss in that case, this Court determined that Company officers

"fail[ed] to disclose UHC's entry into the marketplace." Moreover, the Court determined that

there was a plausible inference demonstrating scienter on the part of defendants that "Tivity had

3
 BusinessWire, UnitedHealthcare Adds New Fitness Benefit to Medicare Advantage Plans in
Austin (Nov. 6, 2017)
https://www.businesswire.com/news/home/20171106005304/en/UnitedHealthcare-Adds-New-
Fitness-Benefit-Medicare-Advantage ("Nov. 6, 2017 Austin Press Release").


                                    -6-
    Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 6 of 84 PageID #: 200
long warned about health plans taking competitive programs in-house and, recognizing that UHC

was a top customer, panicked once UHC actually began to compete."

       13.    Moreover, Tivity's Board of Directors ("Board") has not, and will not, commence

litigation against the Individual Defendants named in this Complaint, nor will they vigorously

prosecute such claims, because they face a substantial likelihood of liability to Tivity for

condoning, and failing to stop the dissemination of, false and misleading statements regarding

Tivity's contract renewal rates, and its business and financial prospects. The Tivity Board also

faces a substantial likelihood of liability because the Board members had actual knowledge that

Tivity and certain executives made false statements in violation of the federal securities laws.

Additionally, the Individual Defendants face a substantial likelihood of liability to Tivity for

failing to correct and/or implement the necessary internal controls to prevent the harm to the

Company that has occurred and is certain to continue to occur.

       14.    Thus, Plaintiffs rightfully bring this action in the name of, and on behalf of, Tivity

to vindicate the Company's rights against the Individual Defendants named herein, and to hold

them responsible for the damages that they, as wayward fiduciaries, have caused—and continue

to cause—the Company.

                               JURISDICTION AND VENUE

       15.    Jurisdiction is conferred by 28 U.S.C. §1332. Complete diversity among the

parties exists and the amount in controversy exceeds $75,000, exclusive of interests and costs.

Jurisdiction also lies pursuant to Article III, Section 2 of the United States Constitution at 28

U.S.C. §1331. The claims asserted herein arise under sections 10(b), 14(a), and 29(b), of the

Exchange Act, 15 U.S.C. §§78j(b), 78n(a), 78t(a), and 78cc(b), and Rules 10b-5, 17 C.F.R.

§§240.10b-5, and 14a-9, 17 C.F.R. §240.14a-9, promulgated thereunder.             This Court has




                                   -7-
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 7 of 84 PageID #: 201
supplemental jurisdiction pursuant to 28 U.S.C. §1367 as to the state law claims alleged, as they

arise out of the same transactions and occurrences as the federal claims. In connection with the

wrongdoing complained of herein, the defendants used the means and instrumentalities of

interstate commerce, the U.S. mail, and the facilities of the national securities markets.

        16.      This Court has personal jurisdiction over each of the defendants named herein

because each defendant is either a corporation incorporated, maintaining its principal executive

offices, and operating in this District, or is an individual who maintains a place of business in

this District or has sufficient minimum contacts with this District, so as to render the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

Further, the Individual Defendants conducted much of the wrongdoing complained of herein in

this District.

        17.      Venue is proper in this jurisdiction pursuant to section 27 of the Exchange Act, 15

U.S.C. §78aa, as well as 28 U.S.C. §1391(b). Venue is proper in this Court in accordance with

28 U.S.C. §1391 because: (i) Tivity maintains its principal place of business in this District; (ii)

one or more of the defendants either resides in or maintains executive offices in this District; (iii)

a substantial portion of the transactions and wrongs complained of herein, including the

defendants' primary participation in the wrongful acts detailed herein, and aiding and abetting

and conspiracy in violation of fiduciary duties owed to Tivity, occurred in this District; and (iv)

the defendants have received substantial compensation in this District by doing business here and

engaging in numerous activities that had an effect in this District.




                                    -8-
    Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 8 of 84 PageID #: 202
                                         THE PARTIES

Plaintiffs

       18.     Plaintiff Denham has been a Tivity stockholder since June 2017, and is currently,

and at all relevant times has been, a holder of Tivity common stock. Plaintiff Denham is a

citizen of Kentucky.

       19.     Plaintiff Allen has been a Tivity stockholder since June 2017, and is currently,

and at all relevant times has been, a holder of Tivity common stock. Plaintiff Allen is a citizen

of Texas.

Nominal Defendant

       20.     Nominal defendant Tivity is a Delaware corporation with principal executive

offices located at 701 Cool Springs Boulevard, Franklin, Tennessee. Accordingly, Tivity is a

citizen of Delaware and Tennessee. Tivity is a provider of fitness and health improvement

programs focused on targeted population health for those aged fifty and over. The Company

operates three primary programs: SilverSneakers, Prime, and WholeHealth. The Company's

fitness networks encompass approximately 16,000 participating locations and more than 1,000

alternative locations that provide classes outside of traditional fitness centers. As of February 28,

2017, Tivity had approximately 500 employees.

Defendants

       21.     Defendant Tramuto is Tivity's CEO and President and has been since November

2015 and a director and has been since May 2013. Defendant Tramuto was also Tivity's

Chairman of the Board from June 2014 to October 2015. Defendant Tramuto is named as a

defendant in the Securities Action complaint that alleges he violated sections 10(b) and 20(a) of

the Exchange Act. Tramuto played an instrumental role in the events and circumstances giving

rise to this lawsuit, as described in detail herein. Defendant Tramuto


                                   -9-
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 9 of 84 PageID #: 203
Defendant Tramuto either knew, was reckless, or was grossly negligent in not knowing that: (i)

UnitedHealthcare intended to expand its fitness benefits program to seniors in 2018; (ii) this

expansion would significantly decrease Tivity's client base and pose a direct competition to

Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was downplaying

the competitive risk to its business prospects associated with UnitedHealthcare's fitness benefit

extension; (iv) Tivity fiduciaries failed to disclose that they were aware of UnitedHealthcare's

plan to expand its senior fitness benefits program, Optum Fitness; and (v) the Company failed to

maintain adequate disclosure controls and procedures with respect to Tivity's operations. Tivity

paid defendant Tramuto the following compensation as an executive:

                                       Nonequity
                                     Incentive Plan     All Other
                Year      Salary     Compensation     Compensation        Total
                2017     $850,000      $1,148,949        $73,888       $2,072,837
                2016     $850,000      $1,416,667       $289,744       $2,556,411

Defendant Tramuto is a citizen of Tennessee.

       22.    Defendant Adam Holland ("Holland") is Tivity's Chief Financial Officer ("CFO")

and has been since June 2017. Defendant Holland is named as a defendant the Securities Action

complaint that alleges he violated sections 10(b) and 20(a) of the Exchange Act. Defendant

Holland either knew, was reckless, or was grossly negligent in not knowing that: (i)

UnitedHealthcare intended to expand its fitness benefits program to seniors in 2018; (ii) this

expansion would significantly decrease Tivity's client base and pose a direct competition to

Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was downplaying

the competitive risk to its business prospects associated with UnitedHealthcare's fitness benefit

extension; (iv) Tivity fiduciaries failed to disclose that they were aware of UnitedHealthcare's


                                  - 10 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 10 of 84 PageID #: 204
plan to expand its senior fitness benefits program, Optum Fitness; and (v) the Company failed to

maintain adequate disclosure controls and procedures with respect to Tivity's operations. Tivity

paid defendant Holland the following compensation as an executive:

                                              Nonequity
                                  Stock     Incentive Plan     All Other
          Year      Salary       Awards     Compensation     Compensation       Total
          2017     $171,250     $249,988       $114,646         $5,944        $541,828

Defendant Holland is a citizen of Tennessee.

       23.    Defendant Glenn Hargreaves ("Hargreaves") is Tivity's Chief Accounting Officer

and has been since July 2012. Defendant Hargreaves was also Tivity's Interim CFO from

November 2016 to June 2017; Controller from January 2011 to July 2012; and Director of Tax

from April 2005 to January 2011.       Defendant Hargreaves is named as a defendant in the

Securities Action complaint that alleges he violated sections 10(b) and 20(a) of the Exchange

Act.                                       defendant Hargreaves



                                                                                      Defendant

Hargreaves either knew, was reckless, or was grossly negligent in not knowing that: (i)

UnitedHealthcare intended to expand its fitness benefits program to seniors in 2018; (ii) this

expansion would significantly decrease Tivity's client base and pose a direct competition to

Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was downplaying

the competitive risk to its business prospects associated with UnitedHealthcare's fitness benefit

extension; (iv) Tivity fiduciaries failed to disclose that they were aware of UnitedHealthcare's

plan to expand its senior fitness benefits program, Optum Fitness; and (v) the Company failed to

maintain adequate disclosure controls and procedures with respect to Tivity's operations. While

in possession of material, nonpublic information concerning Tivity's true business health,



                                  - 11 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 11 of 84 PageID #: 205
defendant Hargreaves sold 54,774 shares of his stock for $2,073,825.35 in proceeds. Tivity paid

defendant Hargreaves the following compensation as an executive:

                                                         Nonequity
                                             Stock     Incentive Plan     All Other
   Year       Salary       Bonus            Awards     Compensation     Compensation      Total
   2017      $322,513      $25,000         $199,998       $207,091        $12,335       $766,937
   2016      $295,848      $35,000         $399,718       $260,600        $40,911      $1,032,077

Defendant Hargreaves is a citizen of Tennessee.

       24.     Defendant Kevin G. Wills ("Wills") is Tivity's Chairman of the Board and has

been since November 2015 and director and has been since May 2012. Defendant Wills




Defendant Wills either knew or was reckless in not knowing that: (i) UnitedHealthcare intended

to expand its fitness benefits program to seniors in 2018; (ii) this expansion would significantly

decrease Tivity's client base and pose a direct competition to Tivity's core revenue-producing

program, SilverSneakers; (iii) the Company was downplaying the competitive risk to its business

prospects associated with UnitedHealthcare's fitness benefit extension; (iv) Tivity fiduciaries

failed to disclose that they were aware of UnitedHealthcare's plan to expand its senior fitness

benefits program, Optum Fitness; and (v) the Company failed to maintain adequate disclosure

controls and procedures with respect to Tivity's operations. Tivity paid defendant Wills the

following compensation as a director:

                  Fiscal
                   Year      Fees Paid in Cash        Stock Awards         Total
                  2017           $200,000                $99,998         $299,998
                  2016           $200,000                $99,998         $299,998

Defendant Wills is a citizen of Florida.

       25.     Defendant Bradley S. Karro ("Karro") is a Tivity director and has been since June



                                   - 12 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 12 of 84 PageID #: 206
2014. Defendant Karro



                                  Defendant Karro knew or was reckless in not knowing that: (i)

UnitedHealthcare intended to expand its fitness benefits program to seniors in 2018; (ii) this

expansion would significantly decrease Tivity's client base and pose a direct competition to

Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was downplaying

the competitive risk to its business prospects associated with UnitedHealthcare's fitness benefit

extension; (iv) Tivity fiduciaries failed to disclose that they were aware of UnitedHealthcare's

plan to expand its senior fitness benefits program, Optum Fitness; and (v) the Company failed to

maintain adequate disclosure controls and procedures with respect to Tivity's operations. Tivity

paid defendant Karro the following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash    Stock Awards          Total
                  2017          $105,000            $99,998          $204,998
                  2016          $105,000            $99,998          $204,998

Defendant Karro is a citizen of Tennessee.

       26.    Defendant Paul H. Keckley ("Keckley") is a Tivity director and has been since

June 2014. Defendant Keckley



                                              Defendant Keckley knew or was reckless in not

knowing that: (i) UnitedHealthcare intended to expand its fitness benefits program to seniors in

2018; (ii) this expansion would significantly decrease Tivity's client base and pose a direct

competition to Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was

downplaying the competitive risk to its business prospects associated with UnitedHealthcare's

fitness benefit extension; (iv) Tivity fiduciaries failed to disclose that they were aware of



                                  - 13 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 13 of 84 PageID #: 207
UnitedHealthcare's plan to expand its senior fitness benefits program, Optum Fitness; and (v) the

Company failed to maintain adequate disclosure controls and procedures with respect to Tivity's

operations. Tivity paid defendant Keckley the following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash     Stock Awards         Total
                  2017           $95,000             $99,998         $194,998
                  2016           $95,000             $99,998         $194,998

Defendant Keckley is a citizen of Tennessee.

       27.    Defendant Robert Greczyn ("Greczyn") is a Tivity director and has been since

May 2015. Defendant Greczyn



                                                Defendant Greczyn knew or was reckless in not

knowing that: (i) UnitedHealthcare intended to expand its fitness benefits program to seniors in

2018; (ii) this expansion would significantly decrease Tivity's client base and pose a direct

competition to Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was

downplaying the competitive risk to its business prospects associated with UnitedHealthcare's

fitness benefit extension; (iv) Tivity fiduciaries failed to disclose that they were aware of

UnitedHealthcare's plan to expand its senior fitness benefits program, Optum Fitness; and (v) the

Company failed to maintain adequate disclosure controls and procedures with respect to Tivity's

operations. Tivity paid defendant Greczyn the following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash     Stock Awards         Total
                  2017          $105,000             $99,998         $204,998
                  2016           $95,000             $99,998         $194,998

Defendant Greczyn is a citizen of North Carolina.

       28.    Defendant Lee A. Shapiro ("Shapiro") is a Tivity director and has been since May

2015. Defendant Shapiro is also Chairman of Tivity's Audit Committee and has been since



                                  - 14 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 14 of 84 PageID #: 208
November 2015 and a member of that committee and has been since May 2015. Defendant

Shapiro



                        Defendant Shapiro knew or was reckless in not knowing that: (i)

UnitedHealthcare intended to expand its fitness benefits program to seniors in 2018; (ii) this

expansion would significantly decrease Tivity's client base and pose a direct competition to

Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was downplaying

the competitive risk to its business prospects associated with UnitedHealthcare's fitness benefit

extension; (iv) Tivity fiduciaries failed to disclose that they were aware of UnitedHealthcare's

plan to expand its senior fitness benefits program, Optum Fitness; and (v) the Company failed to

maintain adequate disclosure controls and procedures with respect to Tivity's operations. Tivity

paid defendant Shapiro the following compensation as a director:

                   Fiscal
                    Year      Fees Paid in Cash   Stock Awards         Total
                   2017           $115,000           $99,998         $214,998
                   2016           $115,000           $99,998         $214,998

Defendant Shapiro is a citizen of Illinois.

       29.     Defendant Archelle Georgiou ("Georgiou") is a Tivity director and has been since

May 2016.                                               defendant Georgiou




Defendant Georgiou knew or was reckless in not knowing that: (i) UnitedHealthcare intended to

expand its fitness benefits program to seniors in 2018; (ii) this expansion would significantly

decrease Tivity's client base and pose a direct competition to Tivity's core revenue-producing

program, SilverSneakers; (iii) the Company was downplaying the competitive risk to its business



                                   - 15 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 15 of 84 PageID #: 209
prospects associated with UnitedHealthcare's fitness benefit extension; (iv) Tivity fiduciaries

failed to disclose that they were aware of UnitedHealthcare's plan to expand its senior fitness

benefits program, Optum Fitness; and (v) the Company failed to maintain adequate disclosure

controls and procedures with respect to Tivity's operations. Tivity paid defendant Georgiou the

following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash     Stock Awards         Total
                  2017           $96,040             $99,998         $196,038
                  2016           $55,417             $99,998         $155,415

Defendant Georgiou is a citizen of Minnesota.

       30.    Defendant Peter Hudson ("Hudson") is a Tivity director and has been since May

2016. Defendant Hudson is also a member of Tivity's Audit Committee and has been since May

2016. Defendant Hudson



                                                Defendant Hudson knew or was reckless in not

knowing that: (i) UnitedHealthcare intended to expand its fitness benefits program to seniors in

2018; (ii) this expansion would significantly decrease Tivity's client base and pose a direct

competition to Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was

downplaying the competitive risk to its business prospects associated with UnitedHealthcare's

fitness benefit extension; (iv) Tivity fiduciaries failed to disclose that they were aware of

UnitedHealthcare's plan to expand its senior fitness benefits program, Optum Fitness; and (v) the

Company failed to maintain adequate disclosure controls and procedures with respect to Tivity's

operations. Tivity paid defendant Hudson the following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash     Stock Awards         Total
                  2017          $100,000             $99,998         $199,998
                  2016           $58,333             $99,998         $158,331



                                  - 16 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 16 of 84 PageID #: 210
Defendant Hudson is a citizen of Colorado.

       31.    Defendant Mary Jane England ("England") was a Tivity director from September

2004 to May 2017. Defendant England



                                                     Defendant England knew or was reckless in

not knowing that: (i) UnitedHealthcare intended to expand its fitness benefits program to seniors

in 2018; (ii) this expansion would significantly decrease Tivity's client base and pose a direct

competition to Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was

downplaying the competitive risk to its business prospects associated with UnitedHealthcare's

fitness benefit extension; (iv) Tivity fiduciaries failed to disclose that they were aware of

UnitedHealthcare's plan to expand its senior fitness benefits program, Optum Fitness; and (v) the

Company failed to maintain adequate disclosure controls and procedures with respect to Tivity's

operations. Tivity paid defendant England the following compensation as a director:

                  Fiscal
                   Year     Fees Paid in Cash      Stock Awards        Total
                  2017           $43,750                 -           $43,750
                  2016          $105,000              $99,998        $204,998

Defendant England is a citizen of Massachusetts.

       32.    Defendant Conan J. Laughlin ("Laughlin") was a Tivity director from June 2014

to April 2018. Defendant Laughlin is a member of Tivity's Audit Committee and has been since

June 2014. Defendant Laughlin



                                              Defendant Laughlin knew or was reckless in not

knowing that: (i) UnitedHealthcare intended to expand its fitness benefits program to seniors in

2018; (ii) this expansion would significantly decrease Tivity's client base and pose a direct



                                  - 17 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 17 of 84 PageID #: 211
competition to Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was

downplaying the competitive risk to its business prospects associated with UnitedHealthcare's

fitness benefit extension; (iv) Tivity fiduciaries failed to disclose that they were aware of

UnitedHealthcare's plan to expand its senior fitness benefits program, Optum Fitness; and (v) the

Company failed to maintain adequate disclosure controls and procedures with respect to Tivity's

operations. While in possession of material, nonpublic information concerning Tivity's true

business health, defendant Laughlin sold 3,750,000 shares of Tivity stock for $122,925,000 in

proceeds through his investment firm, North Tide Capital, LLC ("North Tide Capital"), of which

he is the founder, portfolio manager, and managing manager. Tivity paid defendant Laughlin the

following compensation as a director:

                   Fiscal
                    Year    Fees Paid in Cash     Stock Awards          Total
                   2017         $110,000             $99,998          $209,998
                   2016         $110,000             $99,998          $209,998

Defendant Laughlin is a citizen of Massachusetts.

       33.    The defendants identified in ¶¶21-23 are referred to herein as the "Officer

Defendants." The defendants identified in ¶¶21, 24-32 are referred to herein as the "Director

Defendants." The defendants identified in ¶¶28, 30, 32 are referred to herein as the "Audit

Committee Defendants." The defendants identified in ¶¶23, 32 are referred to herein as the

"Insider Selling Defendants." Collectively, the defendants identified in ¶¶21-32 are referred to

herein as the "Individual Defendants."

                       DUTIES OF THE INDIVIDUAL DEFENDANTS

Fiduciary Duties

       34.    By reason of their positions as officers, directors, and/or fiduciaries of Tivity, and

because of their ability to control the business and corporate affairs of Tivity, the Individual



                                  - 18 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 18 of 84 PageID #: 212
Defendants owed, and owe, the Company and its stockholders fiduciary obligations of trust,

loyalty, and good faith, and were, and are, required to use their utmost ability to control and

manage Tivity in a fair, just, honest, and equitable manner. The Individual Defendants were, and

are, required to act in furtherance of the best interests of Tivity and its stockholders, so as to

benefit all stockholders equally, and not in furtherance of their personal interests or benefit.

       35.     Each director and officer of the Company owed, and owes, to Tivity, and its

stockholders, the fiduciary duty to exercise good faith and diligence in the administration of the

affairs of the Company and in the use and preservation of its property and assets, and the highest

obligations of fair dealing.

       36.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Tivity, were able to, and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their advisory, executive,

managerial, and directorial positions with Tivity, each of the Individual Defendants had

knowledge of material, nonpublic information regarding the Company. In addition, as officers

and/or directors of a publicly-held company, the Individual Defendants had a duty to promptly

disseminate accurate and truthful information with regard to the Company's business practices,

operations, financials, financial prospects, compliance policies, and internal controls, so that the

market price of the Company's stock would be based on truthful and accurate information.

       37.     To discharge their duties, the officers and directors of Tivity were required to

exercise reasonable and prudent supervision over the management, policies, practices, and

controls of the Company. By virtue of such duties, the officers and directors of Tivity were

required to, among other things:

               (a)     ensure that the Company complied with its legal obligations and




                                   - 19 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 19 of 84 PageID #: 213
requirements, including acting only within the scope of its legal authority, and disseminating

truthful and accurate statements to the investing public;

               (b)       conduct the affairs of the Company in an efficient, business-like manner

so as to make it possible to provide the highest-quality performance of its business, to avoid

wasting the Company's assets, and to maximize the value of the Company's stock;

               (c)       refrain from selling Tivity stock on the basis of nonpublic insider

information;

               (d)       properly and accurately guide stockholders and analysts as to the true

business practices, operations, financials, financial prospects, compliance policies, and internal

controls of the Company at any given time, including making accurate statements about the

Company's business practices, operations, financials, financial prospects, compliance policies,

and internal controls;

               (e)       remain informed as to how Tivity conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, make

reasonable inquiry in connection therewith, and take steps to correct such conditions or practices,

and make such disclosures as necessary to comply with securities laws;

               (f)       refrain from trading on material, adverse, and nonpublic information; and

               (g)       ensure that Tivity was operated in a diligent, honest, and prudent manner

in compliance with all applicable laws, rules, and regulations.

Duties Pursuant to the Company's Code of Business Conduct

       38.     The Individual Defendants, as officers and/or directors of Tivity, were also bound

by the Company's Code of Business Conduct (the "Code") which, according to the Code, sets out

basic principles to guide all directors, officers, and employees of Tivity, who are required to




                                   - 20 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 20 of 84 PageID #: 214
know and conduct themselves in accordance with the Code, as well as applicable laws and

regulations, and to avoid the appearance of improper behavior.

        39.     With respect to the accuracy of financial records titled, "Accuracy of our Books

and Records," the Code provides:

        Federal law requires that the Company maintain adequate controls to assure that
        the information set forth in books and records is accurate, timely and complete,
        including financial records, expense reports, time-worked reports, customer and
        vendor contracts, and personnel-related documents completed by colleagues.

        The deliberate falsification of Company contracts, reports or records is a serious
        and direct violation of the Code and may be a violation of law.

        Falsification of records consists of altering, fabricating, falsifying, forging or
        deliberately omitting any part of a document, contract or record for the purpose of
        gaining an advantage, or misrepresenting the value of the document, contract, or
        record.

        Colleagues must ensure that all disclosures in our periodic reports and
        submissions filed with the Securities and Exchange Commission ("SEC") and
        other public communications are full, fair, accurate, timely, and understandable.

        Colleagues responsible for recording transactions or events into the Company's
        records may not intentionally delay them, or intentionally record incorrect,
        incomplete or misleading information about any transaction or event.

        Other colleagues who are not responsible for recording transactions or events
        must ensure that all information submitted for recording is timely, accurate, and
        complete.

        40.     In addition, the Code requires officers and directors to comply with internal

control for financial reporting, stating:

        Financial Controls

        Every colleague is responsible for creating and complying with the Company's
        internal controls for financial reporting.

        Please immediately report any of the following directly to the Audit Committee of
        the Board of Directors:

        1. any concerns or information about significant deficiencies in the design or
        operation of internal controls that could adversely affect the Company's ability to
        record, process, summarize or report financial data; and


                                   - 21 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 21 of 84 PageID #: 215
       2. any fraud involving Company assets, contracts, or colleagues.

Tivity's Corporate Governance Guidelines and Board Committee Charters Impose
Additional Responsibilities on Certain Officers and Directors

       41.     Tivity's Board of Directors Corporate Governance Guidelines ("Governance

Guidelines") make the Board of Directors the "ultimate decision-making body of the Company"

and "an advisor and counselor to senior management." Id. at 1. Accordingly, the Board is

charged with an "active" responsibility for "evaluating that [m]anagement is capably executing

its responsibilities."   Id. This is to ensure that the Board "represents the interests of the

shareholders in developing a successful business in health and care support programs, including

optimizing long-term financial returns." Id. To advance this goal, the Governance Guidelines

impose the following responsibilities on the Board:

       •       reviewing and affirming general policies and goals of the Company;

       •       providing general oversight of the business;

       •       approving corporate strategy and major management initiatives;

       •       providing oversight of legal, financial, and ethical conduct;

       •       electing and, when necessary, replacing the [CEO] and electing other executive
               officers of the Company as necessary; and

       •       evaluating Board processes and performance.

Consistent with the above, the Board also plays an important role in evaluating the Company's

leadership. To this effect, the Board has the responsibility to "annually evaluate the Chief

Executive Officer" and provide an "assessment based on objective criteria, including

performance of the business, accomplishment of long-term strategic objectives, development of

Management, etc." Id. at 7.

       42.     Moreover, every director and officer of Tivity was, and is, required to comply

with the Company's Code which mandates that Tivity's employees "[a]ct with integrity,"



                                   - 22 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 22 of 84 PageID #: 216
"[f]ollow the law," "[are] honest," and "[are] accountable." Id. at 2. As a general manner, the

Code requires that all "customers, suppliers, members, and their families … be treated with

fairness and integrity," which precludes the "making [of] false or misleading statements about

our products or services to secure a business relationship." Id. at 13. With respect to the

accuracy of the Company's books and records, the Code expressly requires that "the Company

maintain adequate controls to assure that the information set forth in books and records is

accurate, timely and complete, including financial records ..." Id. at 7. In the same regard, the

Code also obligates all employees to "ensure that all disclosures in our periodic reports and

submissions filed with the Securities and Exchange Commission … and other public

communications are full, fair, accurate, timely, and understandable."           Id.   Indeed, the

Company's Code obligates all employees to report violations of the Code, accounting activities,

and/or financial records of the Company. Id. at 3.

       43.     Charters of Tivity's four standing Committees provide additional obligations and

responsibilities for Tivity's Board members. For example, according to the Audit Committee

Charter (the "Audit Charter"), the Audit Committee was established for the purpose of assisting

the Board in "overseeing the accounting and financial reporting processes of the Company and ...

the Company's compliance with legal and regulatory requirements." Id. at 1. To discharge its

responsibilities, the Audit Committee was "empowered to investigate any matter with full

access to all books, records, facilities and personnel of the Company and the power to retain, at

the Company's expense, outside counsel, auditors or other experts or consultants for this

purpose." Id. In connection with carrying out its oversight duties and responsibilities, the Audit

Committee members were expressly authorized to, inter alia:

              Review and discuss with management and the outside auditors the annual audited
               and quarterly unaudited financial statements, the Company's disclosures under



                                  - 23 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 23 of 84 PageID #: 217
               "Management's Discussion and Analysis of Financial Condition and Results of
               Operation", and the selection, application and disclosure of critical accounting
               policies and practices used in such financial statements;
              Discuss with management and the outside auditors policies with respect to risk
               assessment and risk management and the quality and adequacy of the Company's
               internal controls and processes that could materially affect the Company's
               financial statements and financial reporting;
              Receive reports from the principal executive and financial officers of the
               Company and the outside auditors regarding any major issues as to the adequacy
               of the Company's internal controls, any special steps adopted in light of internal
               control deficiencies and the adequacy of disclosure about changes in internal
               controls over financial reporting.
       44.     The purpose of the Nominating & Corporate Governance Committee

("Governance Committee"), as set forth in its charter, was, inter alia, to:

              identify and recommend for nomination individuals qualified to become Board
               members, consistent with the criteria approved by the Board;
              recommend to the Board members for each Board committee;
              recommend and oversee the annual evaluation of the Board;

              review and determine all elements of compensation of the Board and committee
               chairs and members, including equity-based awards under the Company's
               compensation plans;

              review and recommend governance policies and the Business Code of Conduct
               of the Company; and

              review annually with the CEO the succession plans of the Company for executive
               officers and other selected key executives and the overall succession planning
               process for the Company.

       45.     The Governance Committee was also responsible for at least annually

"review[ing] and reassess[ing] the adequacy of the Corporate Governance Guidelines and

Business Code of Conduct of the Company and propose changes, if appropriate, to the Board for

approval." Id. at 2. With respect to its duties relating to the nomination of Directors, the Board

was charged with recommending nominees to fill any vacancies on the Board, as well as

determining, on an annual basis, all elements of compensation of the Board. Critically, the




                                   - 24 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 24 of 84 PageID #: 218
Governance Committee was responsible for "evaluat[ing] annually the structure of the Board and

all committees to assure that the skills and experiences of the directors are being deployed in the

best interests of the Company." Id. at 3.

       46.      Furthermore, according to the Compensation Committee Charter, the purpose of

the Compensation Committee was to "(i) evaluat[e] and approv[e] the appropriate compensation

levels for the Company's executive officers; (ii) evaluat[e] and approv[e] executive officer

compensation plans, policies and programs; (iii) review[] benefit plans for executive officers and

other employees; and (iv) produc[e] an annual report on executive compensation for inclusion in

the Company's annual meeting proxy statement." Id. at 1. To discharge its responsibilities, the

Compensation Committee was "empowered to investigate any matter brought to its attention

with access to all books, records, facilities, and personnel of the Company."            Id.   The

Compensation Committee had the express authority to perform a variety of tasks relating to the

compensation matters, including, but not limited to the following:

             1. Review, evaluate, and approve at least annually the overall compensation
                philosophy of the Company;

             2. Review annually and approve corporate goals and objectives relevant to CEO and
                other executive officers' compensation, including annual performance objectives;

                                            * * *
             4. Evaluate annually the performance of the CEO and other executive officers,
                and determine the compensation level for each such person based on this
                evaluation;

             5. Review on a periodic basis the Company's executive compensation programs to
                determine whether they are properly coordinated and achieve their intended
                purposes;

                                                * * *
             17. Review with the Chairman of the Nominating and Corporate Governance
                 Committee an annual self-evaluation of the performance of the Committee,
                 including its effectiveness and compliance with this Charter;

                                              *   *    *


                                  - 25 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 25 of 84 PageID #: 219
             20. Undertake any other responsibilities expressly delegated to the Committee by the
                 Board from time to time relating to compensation matters.

       47.      Pursuant to its charter, the purpose of the Strategic Review Committee was to

"review, evaluate and make recommendations to the Board regarding the Company's business

strategy." Id. at 1. To assist with fulfilling this responsibility, the Strategic Review Committee

was authorized to retain and terminate independent consultants and advisors. Id. at 2.

Control, Access, and Authority

       48.      The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Tivity, were able to, and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein, as well as the contents of the various public

statements issued by Tivity.

       49.      Because of their advisory, executive, managerial, and directorial positions with

Tivity, each of the Individual Defendants had access to adverse, nonpublic information about the

financial condition, operations, and improper representations of Tivity.

       50.      At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of Tivity, and was at all times acting within the

course and scope of such agency.

Breaches of Duties

       51.      Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to the Company's stockholders the fiduciary duties of loyalty

and good faith, as well as in the use and preservation of the Company's property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as officers and directors of Tivity, the absence of good faith on their

part, and a conscious disregard for their duties to the Company that the Individual Defendants



                                   - 26 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 26 of 84 PageID #: 220
were aware posed a risk of serious injury to the Company.

       52.     The Individual Defendants breached their duties of loyalty and good faith by

allowing defendants to cause, or by themselves causing, the Company to engage in making

improper statements to the public and Tivity's stockholders, improper practices that wasted the

Company's assets, and caused Tivity to incur substantial damage.

       53.     The Individual Defendants, because of their positions of control and authority as

officers and/or directors of Tivity, were able to and did, directly or indirectly, exercise control

over the wrongful acts complained of herein. The Individual Defendants also failed to prevent

the other Individual Defendants from taking such illegal actions. As a result, and in addition to

the damage the Company has already incurred, Tivity has expended, and will continue to

expend, significant sums of money.

        CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

       54.     In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with,

and conspired with, one another in furtherance of their wrongdoing. In addition to the wrongful

conduct herein alleged as giving rise to primary liability, the Individual Defendants further aided

and abetted and/or assisted each other in breaching their respective duties.

       55.     During all times relevant hereto, the Individual Defendants, collectively and

individually, initiated a course of conduct that was designed to and did: (i) conceal harmful

information relating to Tivity's business practices, operations, financials, financial prospects, and

lack of disclosure controls and procedures that rendered statements in the Company's SEC filings

and public announcements improper; (ii) deceive the investing public, including stockholders of

Tivity, regarding the Individual Defendants' management of Tivity's operations; and (iii) enhance




                                   - 27 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 27 of 84 PageID #: 221
the Individual Defendants' executive and directorial positions at Tivity and the profits, power,

and prestige that the Individual Defendants enjoyed as a result of holding these positions. In

furtherance of this plan, conspiracy, and course of conduct, the Individual Defendants,

collectively and individually, took the actions set forth herein.

       56.     The Individual Defendants engaged in a conspiracy, common enterprise, and/or

common course of conduct. During this time, the Individual Defendants caused the Company to

issue improper financial statements.

       57.     The purpose and effect of the Individual Defendants' conspiracy, common

enterprise, and/or common course of conduct was, among other things, to disguise the Individual

Defendants' violations of law, breaches of fiduciary duty, waste of corporate assets, and unjust

enrichment; and to conceal adverse information concerning the Company's operations, financial

condition, and future business prospects.

       58.     The Individual Defendants accomplished their conspiracy, common enterprise,

and/or common course of conduct by causing the Company to purposefully or recklessly release

improper statements. Because the actions described herein occurred under the authority of the

Board, each of the Individual Defendants was a direct, necessary, and substantial participant in

the conspiracy, common enterprise, and/or common course of conduct complained of herein.

       59.     Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each Individual Defendant acted with

knowledge of the primary wrongdoing, substantially assisted in the accomplishment of that

wrongdoing, and was aware of his or her overall contribution to and in furtherance of the

wrongdoing.




                                   - 28 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 28 of 84 PageID #: 222
                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       60.     Tivity provides healthcare services nationwide, including various health and

fitness services through its network of gyms and fitness facilities. The Company is focused on

targeted population health for consumers aged fifty and older. Its fitness networks encompass

approximately 16,000 participating locations and more than 1,000 alternative locations that

provide classes outside of traditional fitness centers.    Its primary senior fitness program is

SilverSneakers, offered to members of Medicare Advantage, Medicare Supplement, and Group

Retiree plans serviced by healthcare companies.

       61.     Several healthcare companies, including the largest private insurer in the U.S.,

UnitedHealthcare, outsource their fitness benefit programs to Tivity. Along with Humana,

UnitedHealthcare is one of Tivity's most important clients, with their combined business making

up 36% of Tivity's revenue in fiscal year 2016. Fees collected from these SilverSneakers clients,

and others, constituted 80% of the Company's revenue in fiscal year 2017.

       62.     Being critical to its revenue, in 2017, Tivity launched a so-called "A-B-C-D"

strategy, which was specifically designed to increase membership in its existing networks,

including SilverSneakers, and to build and deepen relationships with its partners. The A-B-C-D

strategy consisted of the following goals: "(A) add new members in our three existing networks -

SilverSneakers®, Prime® Fitness and WholeHealth Living™; (B) build engagement and

participation among our current eligible members; (C) collaborate with partners to add new

products and services that will leverage the value of our brand; and (D) deepen relationships with

our partners and their instructors within our national network."

       63.     Also, in 2017, UnitedHealthcare began piloting its own fitness advantage

program, called Optum Fitness, in two states to determine whether UnitedHealthcare could in-


                                  - 29 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 29 of 84 PageID #: 223
source its own fitness service for Medicare members.         Similar to Tivity's SilverSneakers

program, UnitedHealthcare provided members with access to affiliated gyms, fitness centers, and

classes. The initial pilot program served as a litmus test for extending and expanding the Optum

Fitness program beyond the two states.

       64.    In the face of this impending competition with Tivity's SilverSneakers program,

the Company was negotiating during this same period with UnitedHealthcare to renew its

contract to provide the SilverSneakers program for the next three years.                 Despite

UnitedHealthcare's introduction of the pilot program for Optum Fitness, Tivity's management

expressed "high confidence in successful renewal in 1H'17 based on the ongoing discussions

with UNH," as reported in Oppenheimer's analyst report, dated February 24, 2017, titled "Strong

Wrap-up to the Year, and Guidance As Promised; UNH Renewal Next Catalyst."

The Individual Defendants Caused Tivity to Make Materially False and Misleading
Statements During the Relevant Period

       65.    Beginning in 2017, the Individual Defendants made repeated improper statements

about the Company's promising financial standing and the effectiveness of its disclosure controls

and procedures. In truth, the Individual Defendants were in breach of their fiduciary duties by

engaging in or causing the concealment of UnitedHealthcare's plans to expand its fitness benefit

to seniors in direct competition to Tivity's core revenue-producing SilverSneakers program.

       66.    On February 23, 2017, Tivity issued a press release, reporting the Company's

financial and operating results for the fourth fiscal quarter and fiscal year ended December 31,

2016 (the "FY 2016 Press Release"). For the fourth fiscal quarter, Tivity reported revenues of

$124.9 million, up 10.1% from the $113.5 million reported in the same fiscal quarter of 2015.

The FY 2016 Press Release reported net income as $12.1 million, increasing 31.2% from $9.2

million for the fourth fiscal quarter of 2015, while net income from continuing operations per



                                  - 30 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 30 of 84 PageID #: 224
diluted share grew 20%, from $0.25 per diluted share in 2015 to $0.30 per diluted share for the

same fiscal quarter. Adjusted earnings before interest, taxes, depreciation, and amortization

("EBITDA") was $29.1 million for the fourth fiscal quarter. In terms of its fitness and health

improvement programs, including SilverSneakers, defendant Tramuto reported that "[t]hrough

the combination of attractive demographics, strong program alignment, and our demonstrated

capabilities as a unique, scaled market leader, we are confident of our long-term opportunity to

produce profitable growth and to increase shareholder value." The FY 2016 Press Release

stated:

          NASHVILLE, Tenn. (February 23, 2017) – Tivity Health, Inc. (NASDAQ:
          TVTY) today announced financial results for the fourth quarter and year ended
          December 31, 2016.

          Fourth-Quarter 2016 Financial Highlights

                Revenues were $124.9 million, up 10.1% from $113.5 million for the
                 fourth quarter of 2015.

                Net income from continuing operations was $12.1 million, an increase of
                 31.2% from $9.2 million for the fourth quarter of 2015. Adjusted net
                 income from continuing operations increased 44.7%, to $14.0 million
                 from $9.7 million for the fourth quarter of 2015, excluding pre-tax
                 business separation costs and restructuring charges of $5.2 million and a
                 $2.2 million positive adjustment to depreciation expense for the fourth
                 quarter of 2016, and excluding pre-tax restructuring charges of $0.7
                 million for the fourth quarter of 2015. See pages 11-12 for a
                 reconciliation of non-GAAP financial measures.

                Net income from continuing operations per diluted share grew 20.0%, to
                 $0.30 from $0.25 for the fourth quarter of 2015, and adjusted net income
                 from continuing operations per diluted share grew 34.6%, to $0.35 from
                 $0.26 for the fourth quarter of 2015.

                Adjusted EBITDA was $29.1 million, or 23.3% of revenues, which
                 excludes business separation and restructuring expenses, for the fourth
                 quarter of 2016. See pages 11-12 for a reconciliation of non-GAAP
                 financial measures.

                Funded debt was reduced $40.1 million during the quarter, including the
                 conversion of a $20.0 million convertible subordinated promissory note by


                                   - 31 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 31 of 84 PageID #: 225
               CareFirst Holdings, LLC in exchange for 892,458 shares of Tivity Health
               common stock. Funded debt at year-end declined to $218.1 million and
               the ratio of total debt to trailing 12 months EBITDA, as calculated under
               the Company's credit facility, improved to 1.9.

                                            *   *   *
       Summary

       "Since the completion of its business divestiture in July 2016, Tivity Health's
       consistent financial performance supports our expectation that our focused and
       streamlined business model will continue producing predictable and profitable
       growth," continued Mr. Tramuto. "We have built a strong market position as a
       leading provider of fitness and health improvement programs targeted to those
       who are age 50 and older. With approximately 111 million Americans in our
       targeted population, and more than 300,000 turning 65 every month, we have an
       exciting, long-term opportunity to scale our business, both by adding new
       members, programs, products and networks and by increasing participation
       among our millions of current members. Our ability to achieve these goals is
       enhanced by our programs, including our flagship program, SilverSneakers, that
       are highly aligned with the interests of our customers in keeping their members
       healthy and socialized and with the interests of our fitness center partners in
       driving fitness center volumes. Through the combination of attractive
       demographics, strong program alignment, and our demonstrated capabilities as
       a unique, scaled market leader, we are confident of our long-term opportunity
       to produce profitable growth and to increase shareholder value."

       67.     On March 6, 2017, Tivity filed its Annual Report on Form 10-K with the SEC

reiterated the earnings figures contained in the FY 2016 Press Release (the "2016 Form 10-K").

Defendants Tramuto, Hargreaves, Wills, England, Georgiou, Greczyn, Hudson, Karro, Keckley,

Laughlin, and Shapiro signed the 2016 Form 10-K. Additionally, the 2016 Form 10-K affirmed

the Company remained competitive due to the "depth and breadth of our fitness center network

relationships." While the 2016 Form 10-K asserted that "health plan customers could attempt to

offer services themselves that compete directly with our offerings or stop providing our offerings

to their members," the Individual Defendants omitted and failed to disclose that

UnitedHealthcare intended to extend its senior fitness program in direct competition with

SilverSneakers.

       68.     The 2016 Form 10-K contained signed certifications pursuant to the Sarbanes-


                                  - 32 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 32 of 84 PageID #: 226
Oxley Act of 2002 ("SOX") by defendants Tramuto and Hargreaves, in their capacities as

Tivity's CEO and CFO, respectively, which certified that "the financial statements, and other

financial information included in [the 2016 Form 10-K], fairly present in all material respects the

financial condition, results of operations and cash flows of the [Company] as of, and for, the

periods presented in this report."

       69.       On April 27, 2017, Tivity issued a press release reporting the Company's financial

and operating results for the first fiscal quarter ended March 31, 2017 (the "April 27, 2017 Press

Release"). For the first fiscal quarter, Tivity reported revenues of $141 million, up 11.9% from

the $126 million reported in the same fiscal quarter of 2016. The April 27, 2017 Press Release

reported net income as $15.5 million, compared to $19.2 million for the first fiscal quarter of

2016. Net income from continuing operations per diluted share was $0.38 per diluted share

compared to $0.52 per diluted share for the same fiscal quarter of 2016. Adjusted EBITDA

increased 26.3%, from $25.2 million for the first fiscal quarter of 2016 to $31.8 million. The

Company further boasted that it had renewed its SilverSneakers contract with UnitedHealthcare

for three additional years, which defendant Tramuto attributed to "a clear indication of the value

of both our brand and the services provided to our customers and their members through the

SilverSneakers program." The April 27, 2017 Press Release stated:

       NASHVILLE, Tenn. (April 27, 2017) – Tivity Health, Inc. (NASDAQ: TVTY)
       today announced financial results for the first quarter ended March 31, 2017.

       First-Quarter 2017 Financial Highlights

                Revenues increased by 11.9% to $141.0 million compared with $126.0
                 million for the first quarter of 2016, driven by growth in all three of the
                 Company's product lines.

                Net income from continuing operations was $15.5 million compared with
                 $19.2 million for the first quarter of 2016. Results for the first quarter of
                 2017 include an effective income tax rate of 37.7% and the impact of pre-
                 tax business separation and restructuring charges totaling $2.4 million.


                                   - 33 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 33 of 84 PageID #: 227
          Results for the first quarter of 2016 include an effective income tax rate of
          0%, due to tax benefits derived from utilizing net operating loss
          carryforwards from 2015 that were previously subject to a valuation
          allowance, as well as pre-tax restructuring charges of $39 thousand.

         Adjusted net income from continuing operations, excluding business
          separation and restructuring charges, was $16.9 million for the first quarter
          of 2017 and $19.2 million for the first quarter of 2016. For illustration,
          had net income from continuing operations for the first quarter of 2016
          been subject to a normalized tax rate of 40.0%, it would have been $11.5
          million. See pages 10-12 for a reconciliation of non-GAAP financial
          measures.

         Net income from continuing operations per diluted share was $0.38
          compared with $0.52 for the first quarter of 2016, and adjusted net income
          from continuing operations per diluted share was $0.42 compared with
          $0.52 for the first quarter of 2016. For illustration, had net income from
          continuing operations for the first quarter of 2016 been subject to a
          normalized tax rate of 40.0%, net income from continuing operations per
          diluted share would have been $0.31. Weighted average diluted shares
          outstanding increased 10.0% for the first quarter of 2017 from the first
          quarter of 2016.

         Adjusted EBITDA, which excluded business separation and restructuring
          expenses, increased 26.3% to $31.8 million compared with $25.2 million
          for the first quarter of 2016. Adjusted EBITDA margin increased to
          22.6% for the first quarter of 2017 compared with 20.0% for the first
          quarter of 2016. See pages 10- 12 for a reconciliation of non-GAAP
          financial measures.

         Funded debt was $214.8 million at the end of the first quarter of 2017, and
          the ratio of total debt to trailing 12 months EBITDA, as calculated under
          the Company's then effective credit facility, improved to 1.8 from 1.9 at
          the end of 2016.

                                       *    *   *

   "We are pleased with our first-quarter financial results," said Donato Tramuto,
   Tivity Health's Chief Executive Officer. "Due to the strength of this performance
   and the visibility it gives us for the rest of 2017, we have increased our financial
   guidance for the full year.

   "We are also pleased to announce a three-year renewal of our SilverSneakers®
   contract with UnitedHealth Group, continuing a 20-year relationship with a
   partner who shares our commitment to active lifestyles. This renewal and many
   other renewals we have achieved to date are a clear indication of the value of



                                - 34 -
Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 34 of 84 PageID #: 228
           both our brand and the services provided to our customers and their members
           through the SilverSneakers program."

           Glenn Hargreaves, Tivity Health's Interim Chief Financial Officer, added,
           "During the first quarter, we essentially completed our restructuring and business
           separation initiatives and realized cost savings that annualize to approximately
           $15 million from the restructuring, which contributed to expanding our adjusted
           EBITDA margin.

           "Tivity Health's cash flow from operations for the first quarter of 2017 totaled
           $3.0 million. First-quarter cash flow reflects our expected seasonality due to the
           payment of the 2016 colleague bonus and the full-year 2016 401(k) Plan matching
           contributions. Cash flow for the first quarter was also reduced due to the timing
           of payments from two long-term customers, which have since been paid. Our
           guidance for free cash flow for the full year remains unchanged."

           70.    In conjunction with the April 27, 2017 Press Release, the Company's fiduciaries

held a conference call for analysts and investors that same day. During the call, defendant

Tramuto reiterated that UnitedHealthcare remained committed to reinvest in SilverSneakers,

stating:

           This thought provides I believe a great segue to our announcement today of the
           three year renewable of our contract with United Health extending our 20 year
           relationship with one of our largest and oldest clients. We believe United Health
           values our ongoing commitment to reinvest in SilverSneakers and they
           understand the strength of our brand because of both its importance to their
           Medicare Advantage membership and the results we produce. This improved
           depth of understanding led to a renewal that was completed on favorable terms.

           71.    In response to a question from William Blair & Company analyst about health

plans' cooperation in Tivity's marketing efforts, Tramuto stated regarding Tivity's relationship

with other partners: "I don't think I have seen a time in this organization where our

relationships with our customers are just so remarkably strong.... So this has been a

partnership that I think I've been just really amazed at how our key customers and partners

have stepped up and said, listen, we want to partner with you."

           72.    Furthermore, during the April 27, 2017 conference call, defendant Tramuto

answered a question from a Barclays' Capital analyst regarding the Company's prospects for


                                   - 35 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 35 of 84 PageID #: 229
contract renewal in 2018. Instead of indicating that UnitedHealthcare intended to expand its

fitness benefit to seniors, defendant Tramuto stated that the "intensity of the renewals" surpassed

his "milestone." The question and answer went as follows:

       [Analyst]: Okay, perfect. And then just in terms of timing and how we should be
       thinking about contract updates the Medicare Advantage plans have their bids do
       June, and I'm assuming this is kind of the height of the let's make sure we have all
       our benefit design docked in a row. And so any other color you know obviously
       it's great to get united behind you, any other color on you know big contracts
       both positively or negatively in terms of that 2018 I guess what I would call the
       selling season now?

       [Defendant]: Yeah, what I can say to you, and I hope now that the level of
       confidence is there, we did say to you last month or it may have been two months
       ago we had our last earnings call that we were going to get this united wrap up.
       Let me tell you I am absolutely pleased at the intensity of the renewals and
       where we are at this point, in fact I would say we were ahead of what I would
       have had as my milestone, so it's a very solid outlook.

       73.     On July 27, 2017, Tivity issued a press release reporting the Company's financial

and operating results for the second fiscal quarter ended June 30, 2017 (the "July 27, 2017 Press

Release"). For the second fiscal quarter, Tivity reported revenues of $138.9 million, up 11.1%

from the $125 million reported in the same fiscal quarter of 2016. The July 27, 2017 Press

Release reported net income as $17.2 million, compared to $20 million for the second fiscal

quarter of 2016. EBITDA increased 21.9% to $31.7 million compared to $26 million for the

second fiscal quarter of 2016. In the July 27, 2017 Press Release, defendant Tramuto touted the

"long-term opportunity to increase participation" in its SilverSneakers program, without

mentioning UnitedHealthcare's plan to extend its senior fitness program in direct competition

with SilverSneakers. The July 27, 2017 Press Release stated:

       NASHVILLE, Tenn. (July 27, 2017) – Tivity Health, Inc. (NASDAQ: TVTY)
       today announced financial results for the second quarter ended June 30, 2017.

       Second-Quarter 2017 Financial Highlights




                                  - 36 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 36 of 84 PageID #: 230
         Revenues increased by 11.1% to $138.9 million compared with $125.0
          million for the second quarter of 2016, driven by growth in all three of the
          Company's product lines.

         Net income from continuing operations was $17.2 million, or $0.41 per
          diluted share, compared with $20.0 million, or $0.54 per diluted share, for
          the second quarter of 2016. Results for the second quarter of 2017 include
          an effective income tax rate of 35.7%. Results for the second quarter of
          2016 include an effective income tax rate of 0%, due to tax benefits
          derived from utilizing net operating loss carryforwards from 2015 that
          were previously subject to a valuation allowance. For illustration, had net
          income from continuing operations for the second quarter of 2016 been
          subject to a normalized tax rate of 40.0%, net income would have been
          $12.0 million or $0.32 per diluted share.

         Weighted average diluted shares outstanding for the second quarter of
          2017 increased to 42.4 million, 13.8% higher than the second quarter of
          2016. The diluted share count increase was significantly impacted by the
          191% increase in the Company's weighted average stock price in the
          second quarter of 2017 compared with the second quarter of 2016.

         EBITDA increased 21.9% to $31.7 million compared with $26.0 million
          for the second quarter of 2016. EBITDA margin increased to 22.8% for
          the second quarter of 2017 compared with 20.8% for the second quarter of
          2016. See pages 9-10 for a reconciliation of non-GAAP financial
          measures.

         Cash flow from operations was $37.0 million for the second quarter of
          2017, and free cash flow totaled $36.0 million. Funded debt was $189.8
          million at the end of the second quarter of 2017, and the ratio of total debt
          to trailing 12 months EBITDA, as calculated under the Company's credit
          facility, improved to 1.5 from 1.9 at the end of 2016. At June 30, 2017, the
          Company had cash and cash equivalents of $7.8 million.

                                       *    *   *

   "Tivity Health continued to produce strong operating and financial results during
   the second quarter, through fierce execution from our colleagues throughout the
   Company," said Donato Tramuto, Tivity Health's Chief Executive Officer. "Due
   to our performance for the first six months of 2017 and the substantial visibility
   our business model provides into the remainder of the year, we believe we are
   well-positioned to achieve our financial guidance for the full year.

   "We are also pleased with our ongoing work on a variety of pilot projects that are
   designed to increase member engagement and participation and, thereby, improve
   the future rate of our revenue growth. We plan to continue investing in these
   projects throughout 2017 and into next year, and we expect to begin generating an


                                - 37 -
Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 37 of 84 PageID #: 231
       initial return on investment beginning in 2018. We believe we have a tremendous
       long-term opportunity to increase participation in both our SilverSneakers® and
       Prime® programs within each program's existing base of millions of members
       who are already eligible to enroll and participate. While much work remains to
       be done on the pilots to understand their results and potential, we are encouraged
       by developments thus far. We believe this initiative will enable us to significantly
       expand the number of our members whose physical, emotional and social well-
       being are improved by our programs, helping them lead their best lives, with
       dignity, vitality and purpose."

       Adam Holland, Tivity Health's Chief Financial Officer, added, "As anticipated,
       our second-quarter financial performance enabled us to make a reduction in
       funded debt during the quarter, even as we invested in the Company pilots and
       began to build our cash balance. We expect to continue each of these actions in
       the second half of 2017."

       74.       On October 26, 2017, Tivity issued a press release reporting the Company's

financial and operating results for the third fiscal quarter ended September 30, 2017 (the

"October 26, 2017 Press Release"). For the third fiscal quarter, Tivity reported revenues of

$137.7 million, up 10.1% from the $125 million reported in the same fiscal quarter of 2016. The

October 26, 2017 Press Release reported net income as $19.9 million, or $0.46 per diluted share,

compared to $4.8 million, or $0.12 per diluted share in the third fiscal quarter of 2016. EBITDA

was $35.3 million compared to $24.4 million for the third fiscal quarter of 2016. In the press

release, defendant Tramuto asserted Medicare Advantage programs, including SilverSneakers,

"will increase our growth rate beyond historical levels by increasing member enrollment and

participation." The October 26, 2017 Press Release stated:

       NASHVILLE, Tenn. (October 26, 2017) – Tivity Health, Inc. (NASDAQ:
       TVTY) today announced financial results for the third quarter and nine months
       ended September 30, 2017.

       Third-Quarter 2017 Financial Highlights

                Revenues increased by 10.1% to $137.7 million driven by growth in all
                 three of the Company's product lines. This compares to revenues of
                 $125.0 million for the third quarter of 2016.




                                  - 38 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 38 of 84 PageID #: 232
         Net income from continuing operations was $19.9 million, or $0.46 per
          diluted share, compared with $4.8 million, or $0.12 per diluted share, for
          the third quarter of 2016. Results for the third quarter of 2017 include an
          effective income tax rate of 34.3%. Adjusted net income from continuing
          operations for the third quarter of 2016 was $11.9 million, or $0.31 per
          diluted share, which excludes income tax expense related to the first half
          of 2016, restructuring charges, business separation costs and income
          attributable to the reversal of deferred tax asset valuation allowance. See
          pages 9-12 for a reconciliation of non-GAAP financial measures.

         Weighted average diluted shares outstanding increased 13.3% to 43.5
          million compared with the third quarter of 2016. The most significant
          factor driving the diluted share count increase was the 76% increase in the
          Company's weighted average stock price for the third quarter of 2017
          compared with the third quarter of 2016.

         EBITDA was $35.3 million or 25.7% of revenue. EBITDA for the third
          quarter of 2016 was $24.4 million, and adjusted EBITDA was $26.2
          million, or 21.0% of revenue, which excluded restructuring costs and
          business separation costs.

         Cash flow from operations was $33.6 million, and free cash flow totaled
          $31.8 million. Net funded debt was $151.3 million and the ratio of total
          debt to trailing 12 months EBITDA, as calculated under the Company's
          credit facility, improved to 1.2, compared with 1.9 at the end of 2016. At
          September 30, 2017, the Company had cash and cash equivalents of $4.9
          million.

                                      *    *   *

   "We are very pleased with the substantial growth in earnings and our overall
   operating and financial performance for the third quarter," said Donato Tramuto,
   Tivity Health's Chief Executive Officer. "This performance reflects consistent
   execution by our colleagues throughout the Company and the power of our brand
   and has enabled us to raise our financial guidance for 2017. Although multiple
   hurricanes in September and October disrupted our members and networks in the
   affected areas, we believe the value our members place on the SilverSneakers®
   brand and on the program, to some degree mutes the impact of that disruption.
   This value is tangibly evident in our annual member surveys, as well as in
   SilverSneakers' high Net Promoter Score.

   "In addition to our strong financial performance for the quarter, we have seen
   continuing success in targeted initiatives designed to increase member awareness
   of our services through our social media presence, which is part of our broader
   marketing strategy. We will continue our work on these projects in the fourth
   quarter during the height of the Medicare Advantage open enrollment period. In
   2018, we look forward to scaling the best of these projects that we believe will


                                - 39 -
Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 39 of 84 PageID #: 233
       increase our growth rate beyond historical levels by increasing member
       enrollment and participation."

       Adam Holland, Tivity Health's Chief Financial Officer, added, "Our third quarter
       margin profile improved from the first half of 2017 due to lower than anticipated
       operating costs, primarily due to the average cost of member visits, and from
       reduced investment expenses due to timing. Our revised financial guidance
       incorporates previously discussed higher spending in the fourth quarter to support
       the Medicare Advantage open enrollment period, other planned marketing
       initiatives and a modest increase in spending on information technology. During
       the fourth quarter, we expect to continue reducing funded debt and building our
       cash position, concurrent with ongoing investments to drive increased member
       awareness and engagement."

       75.    On the same day, the Company's fiduciaries held a conference call with analysts

and investors to discuss the operating results for the third fiscal quarter of 2017. Ignoring

UnitedHealthcare's plan to extend its senior fitness program in direct competition with

SilverSneakers, defendant Tramuto proclaimed that the Company achieved over 99% contract

renewal increasing client penetration for 2018. Defendant Tramuto stated:

       In closing, let me now give you my perspective on our focus and opportunities for
       2018. Now that Chip has provided an initial profile for our growth and margins.

       First, our markets are very attractive with Medicare Advantage continuing to
       expand with some industry estimates for growth of as much as 8% for 2018.

       Second, we already know that our awareness projects in digital strategy are a
       unique conduit for enrollment and eligibility checks.

       Third, our high Net Promoter Score strongly difference – differentiates the
       SilverSneakers brand. I've indicated that we are focused on improving, both the
       strength of our brand and continuing to advance our NPS.

       Fourth, we also believe that there's an opportunity in helping prospective health
       plan customers understand how they can leverage our investments in our NPS and
       digital strategy to possibly influence their own star ratings.

       Fifth, we expect 2018 to benefit from improved performance across our
       functional areas. For example, we achieved a contract renewal rate of over
       99% for 2018. This hasn't happened since 2011 in the company. We produced
       a few new contracts that increased client penetration and had some former
       clients return home and come back to us.




                                  - 40 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 40 of 84 PageID #: 234
       Lastly, we saw solid growth in our Prime business. 2017 year-to-date showed
       promising results in some of the co-marketing initiatives that we have launched.
       We expect to build on that success in 2018 with some broader newly designed
       marketing initiatives with a key partner that covers more than 27 million eligible
       lives.

       We're also approaching the end of 2017 with lots of exciting initiatives, lots of
       momentum and lots of opportunity. We look forward to talking with you for our
       fourth quarter call in February to update you on our plans for 2018 and to provide
       a more detailed and refined financial outlook for the year based on final
       enrollment data being available to us for SilverSneakers in January.

Tivity Issues Additional Misleading Statements in Its Proxy Statements

       76.     In addition to the misstatements identified in the Securities Action, Tivity's Proxy

Statement filed in April 2018 (the "Proxy Statement") made a number of false and misleading

statements regarding Tivity's risk oversight, compliance with applicable laws and regulations,

and the responsibilities of the Director Defendants during the relevant time period. To begin

with, the Proxy Statement assured stockholders that the Company's Code of Conduct was

designed to promote, amongst other things:

       [H]onest and ethical conduct; full, fair, accurate, timely and understandable
       disclosure in reports and documents we file with the Commission and other
       public communications we make; compliance with applicable governmental
       laws, rules and regulations; prompt internal reporting of violations of the Code
       of Business Conduct; and accountability for adherence to the Code of Business
       Conduct, and to deter wrongdoing.

       77.     Furthermore, with respect to the role of the Board Committees, Tivity's Proxy

Statement falsely stated that each Committee "plays a significant role in assisting the Board to

fulfill its [risk] oversight responsibilities." Id. at 6. More specifically, the Audit Committee was

purportedly responsible for overseeing the "accounting, financial, legal, and regulatory risks the

Company faces" (id.), and did so by "review[ing the Company's] consolidated financial

statements, the quality and integrity of our accounting, auditing and financial reporting

process, and our systems of internal controls." Id. at 7. The Audit Committee Defendants



                                  - 41 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 41 of 84 PageID #: 235
utterly failed in their duty of oversight, and failed in their duty to appropriately review financial

results of the Company, as required by the Audit Charter and set forth in the Proxy Statement.

       78.     As to the other Board Committees, the Proxy Statement represented that the

Compensation Committee assists the Board with risk oversight by ensuring that the Company's

"executive compensation program and governance policies do not encourage [the Company's]

management or colleagues to take risks reasonably likely to have a material adverse effect on

[its] business." Id. at 6. Furthermore, according to the 2017 Proxy Statement, the Governance

Committee assists with risk oversight by, among other things, "managing Board structure and

organization,… evaluating Board members, and annually reviewing the corporate governance

principles of the Company." Id. Finally, the 2017 Proxy Statement represented that the Strategic

Review Committee's contribution to risk oversight stems from its "reviewing, evaluating, and

making recommendations to the Board regarding the Company's business strategy." Id. In fact,

however, the Board utterly failed in its risk oversight duties, allowing the Company to engage in

a long-lasting practice of disseminating false and misleading statements regarding the business

prospects of the Company's core revenue-producing program, SilverSneakers, and its ability to

secure contract renewals with its largest customers.

       79.     Tivity's Proxy Statement contained additional falsities regarding Tivity's process

of nominating and selecting Board members and the objectives and goals driving director

compensation. For example, the Proxy Statement assured stockholders that Tivity's "executive

compensation strategies are aligned with [its] pay-for-performance compensation philosophy

and [its] business objectives" and that they align with Tivity's "stockholders' long-term

interests." Id. at 21. Furthermore, in seeking the advisory vote on executive compensation, the

Board misleadingly stated that a "key feature[]" of the Company's executive pay is the linkage of




                                   - 42 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 42 of 84 PageID #: 236
total target executive compensation to financial and market results. Id. at 21-22.

       80.        Thus, Tivity's stockholders would assume that executive compensation was based

on management's performance for the benefit, and in the interest, of the Company. Instead,

however, the executive compensation was awarded utterly divorced from executive performance

and despite that Tivity was committing violations of federal securities laws by disseminating

falsities regarding its business and financial prospects, the sustainability of its revenue stream,

the competitive threats in the market, and its ability to secure contract renewals with some of its

largest customers.

                                    THE TRUTH EMERGES

       81.        The truth behind the Company's business prospects and Individual Defendants'

wrongdoing began to emerge on November 6, 2017, when UnitedHealthcare issued a press

release announcing that the health care company had added its own fitness benefit program to

Medicare Advantage participants.       UnitedHealthcare's expansion of its own Optum Fitness

program into eleven states placed UnitedHealthcare in direct competition with Tivity's

SilverSneakers fitness program for seniors. The November 6, 2017 UnitedHealthcare press

release contradicted the Individual Defendants' prior positive statements that the Company was

expanding its SilverSneakers' member enrollment and participation. The UnitedHealthcare press

release stated:

       UnitedHealthcare Adds New Fitness Benefit to Medicare Advantage Plans in
       Austin

       Optum Fitness Advantage available at no additional cost to many people in
       UnitedHealthcare Medicare Advantage Plans

       November 06, 2017 10:15 AM Eastern Standard Time

       AUSTIN, Texas--(BUSINESS WIRE)--People enrolled in UnitedHealthcare
       Medicare Advantage plans in Austin will soon have a new fitness benefit that



                                   - 43 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 43 of 84 PageID #: 237
       offers access to exercise classes, workout equipment and social activities at
       participating fitness locations.

       In January 2018, Optum Fitness Advantage will be available at no additional
       cost to people enrolled in eligible UnitedHealthcare Medicare Advantage plans
       in 11 states through a large network of participating fitness centers. Plan
       participants will have access to the same services, privileges, classes and
       programs as the fitness centers' standard members, including waiver of all
       enrollment fees.

       "Optum Fitness Advantage offers people enrolled in UnitedHealthcare Medicare
       Advantage plans an opportunity to stay active and engaged in their communities
       in a way that supports their overall health and wellbeing," said Chris Abbott, CEO
       of UnitedHealthcare Medicare & Retirement in Texas.

       Fitness centers participating in the Optum Fitness Advantage program in Austin
       include participating locations of 24 Hour Fitness, Anytime Fitness, Gold's Gym,
       LA Fitness, Snap Fitness and YouFit Health Clubs. Locations also include local
       participating YMCAs.

       The Optum Fitness Advantage program, launched by UnitedHealthcare in
       Washington state and New Jersey in January 2017, has been well received by
       local Medicare Advantage plan participants.

       "I go to my local YMCA almost daily at no additional cost, which means a lot
       when living on a fixed income," said Nancy Chiu, a UnitedHealthcare Medicare
       Advantage member in New Jersey. "I am grateful that UnitedHealthcare is
       offering a fitness program that helps me improve my health and well-being."

       "Anytime Fitness and Self Esteem Brands look forward to serving
       UnitedHealthcare Medicare Advantage members as part of the Optum Fitness
       Advantage network," said Chuck Runyon, CEO of Anytime Fitness. "We look
       forward to working together to provide more fitness choices to seniors, both
       inside and outside of the gym."

       UnitedHealthcare, which has exclusive rights to offer AARP-branded Medicare
       plans, serves more than 4.3 million people in Medicare Advantage, 4.9 million
       people through its portfolio of Part D prescription drug plans, and 4.4 million
       beneficiaries through its Medicare supplement plans.

       Altogether, UnitedHealthcare serves one in five Medicare beneficiaries
       nationwide.

       82.    Several analysts expressed concern that UnitedHealthcare's decision to strike out

on its own with a competing fitness advantage program could have detrimental effects on the

possibility of future contract renewals, and thus Tivity's revenue stream. In an article dated


                                  - 44 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 44 of 84 PageID #: 238
November 6, 2017 titled "UnitedHealth Group Enters Senior Fitness Market Race," published in

Minnesota's Star Tribune, an analyst from Oppenheimer stated that the move was a "first test" to

determine if "United[Healthcare] might try to in-source [its fitness advantage program], or

convert all their members to this Optum fitness program instead of SilverSneakers." Another

analyst with Jeffries quoted in the article echoed this concern, stating that "UnitedHealth could

choose to scale down or terminate its contract" with Tivity.

       83.     On this news, Tivity's stock plummeted more than 34%, or $16.45 per share on

November 6, 2017, to close at $31.60 compared to the previous trading day's closing of $48.05

per share, erasing more than $651.7 million in market capitalization.

       84.     The loss of SilverSneakers' enrollees to UnitedHealthcare's own Optum Fitness

program had a continuing detrimental impact on Tivity's revenue guidance into 2019. In a

February 19, 2019 press release, the Company issued a downgrade in its 2019 outlook reflecting

a "reduction in United Healthcare lives [enrollees]."      While the Company had previously

reported a mid-to-high single digit revenue growth for 2019, defendant Tramuto admitted that

January 2019 enrollment data demonstrated that "United Healthcare had pulled forward more

lives" than anticipated. Demonstrating the impact of Optum Fitness's introduction, defendant

Tramuto disclosed that "United Healthcare's removal of those additional lives a year ahead of our

expectations account for nearly $20 million less revenue than we initially expected for 2019."

                     REASONS THE STATEMENTS WERE IMPROPER

       85.     The statements referenced above were each improper when made because they

failed to disclose and misrepresented the following material, adverse facts, which the Individual

Defendants knew, consciously disregarded, or were reckless in not knowing:

               (a)    UnitedHealthcare intended to expand its fitness benefits program to

seniors in 2018;


                                  - 45 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 45 of 84 PageID #: 239
               (b)    this expansion would significantly decrease Tivity's client base and pose a

direct competition to Tivity's core revenue-producing program, SilverSneakers;

               (c)    that the Company was downplaying the competitive risk to its business

prospects associated with UnitedHealthcare's fitness benefit extension;

               (d)    that Tivity fiduciaries failed to disclose that they were aware of

UnitedHealthcare's plan to expand its senior fitness benefits program, Optum Fitness;

               (e)    that the Company failed to maintain adequate disclosure controls and

procedures with respect to Tivity's operations; and

               (f)    as a result of the foregoing, the officers' and directors' representations

concerning the Company's business, prospects, and financial standing were improper.

 TIVITY'S BOARD IGNORED MANAGEMENT'S DISSEMINATION OF FALSE AND
   MISLEADING STATEMENTS DESPITE BEING AWARE OF THEIR FALSITY

       86.     As evident from Tivity's 220 Documents,




                                  - 46 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 46 of 84 PageID #: 240
The Board Was Well Aware of the Importance of SilverSneakers for the Company's
Revenue

      87.




                                  - 47 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 47 of 84 PageID #: 241
                                                          Importantly, the February 1 and 2,

2017 Board Meeting was attended by each member of the Tivity Board.

      88.    Similarly, a presentation prepared by the Audit Committee, dated April 26, 2017,

entitled "2017 Forecast Package"




      89.    Furthermore, Tivity's "A-B-C-D Strategy,"




                                  - 48 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 48 of 84 PageID #: 242
   90.




   91.




   92.




                                - 49 -
Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 49 of 84 PageID #: 243
      93.




The Board Was Regularly Apprised of the Status of Contract Renewals

      94.




                                  - 50 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 50 of 84 PageID #: 244
                                                            Notably, the January 19, 2017

Board meeting was attended by each member of the Board.

      95.    Similarly, not even two weeks later, on February 1, 2017, during another Board

meeting,




      96.




                                  - 51 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 51 of 84 PageID #: 245
   97.




   98.




   99.




                                - 52 -
Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 52 of 84 PageID #: 246
      100.




      101.




The Board Was Aware that Tivity Lost the UnitedHealthcare Contract

      102.




                                  - 53 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 53 of 84 PageID #: 247
                                                                          The

June 9, 2017 Board meeting was attended by every member of the Board.

       103.




       104.




                                  - 54 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 54 of 84 PageID #: 248
                                                            With the exception of defendant

Hudson, the June 20, 2017 Board meeting was attended by every member of the Board.

       105.




                                  - 55 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 55 of 84 PageID #: 249
       106.




       107.




       108.   For ease of reference and to avoid duplicative recitation of the list of attendees at

the meetings referenced supra at ¶¶86-107, the following chart shows the Director Defendants'

attendance in summary form:




                                  - 56 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 56 of 84 PageID #: 250
                                                            Georgiou




                                                                                                  Laughlin
                                        Tramuto
                                                  England


                                                                       Greczyn




                                                                                                                       Keckley
                                                                                                             Shapiro
                                                                                 Hudson
                                                                                          Karro




                                                                                                                                 Wills
              01/06/17   SRC MM4        X5                             X         X        X                            X         X
              01/19/17   BOD MM6        X         X         X          X         X        X       X          X         X         X
              02/01/17   BOD MM         X         X         X          X         X        X       X          X         X         X
              02/02/17   BOD MM         X         X         X          X         X        X       X          X         X         X
              03/10/17   BOD MM         X         X                    X         X        X       X          X         X         X
              04/17/17   SRC MM         X                              X         X        X                  X         X         X
              05/02/17   BOD MM         X         X         X          X                  X       X          X         X         X
              05/10/17   SRC MM         X                                        X        X                            X         X
              05/24/17   BOD MM         X         X         X          X         X        X       X          X         X         X
              05/25/17   BOD MM         X                   X          X         X        X       X          X         X         X
              06/09/17   BOD MM         X                   X          X         X        X       X          X         X         X
              06/20/17   BOD MM         X                   X          X                  X       X          X         X         X
              09/12/17   BOD MM         X                   X          X         X        X       X          X         X         X
              09/13/17   BOD MM         X                   X          X         X        X       X          X         X         X
              10/12/17   BOD MM         X                   X          X         X        X       X          X         X         X
              10/13/17   SRC MM         X                              X         X        X                            X

              INSIDER SALES BY DEFENDANTS LAUGHLIN AND HARGREAVES

       109.    Rather than providing the market with correct information, the Insider Selling

Defendants used their knowledge of Tivity's material, nonpublic information to sell holdings in

Tivity while the Company's stock was artificially inflated. As officers and directors of Tivity,

defendants were privy to material, nonpublic information about the Company's true business

health. While in possession of this knowledge, the Insider Selling Defendants each made

suspicious sales for their own personal benefits.

       110.    While in possession of this knowledge, defendant Laughlin sold 3,750,000 shares

of his indirectly held Tivity stock for proceeds of $122,925,000, through his investment firm,

North Tide Capital, of which he is the founder, portfolio manager, and managing manager.


4
  "SRC MM" refers to Strategic Review Committee Meeting.
5
  "X" indicates Director’s attendance at the given committee meeting.
6
  "BOD MM" refers to Board of Directors Meeting.


                                    - 57 -
    Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 57 of 84 PageID #: 251
Defendant Laughlin's sales are suspicious given that North Tide Capital disposed of 83% of its

total shares held during this time, and sold none of its shares the prior year.           Defendant

Laughlin's sales were also timed to maximize profit from Tivity's then artificially inflated stock

price.

         111.   While in possession of this knowledge, defendant Hargreaves sold 54,774 shares

of his personally held Tivity stock for proceeds of $2,073,825.35. Defendant Hargreaves's sales

are suspicious given that he sold 47.7% of his total shares during this time, and sold none of his

shares the prior year. Defendant Hargreaves' sales were also timed to maximize profit from

Tivity's then artificially inflated stock price.

         112.   In sum, defendants Laughlin and Hargreaves sold over $124.9 million worth of

stock at artificially inflated stock prices as detailed by the table below:

                                 Transaction
     Insider Last Name                                 Shares           Price        Proceeds
                                    Date

 HARGREAVES                            8/3/2017             10,671        $38.00      $405,498.00
 Current Chief Accounting
 Officer                               8/4/2017             10,434        $38.00       $396,492.00
                                      8/10/2017              5,758        $37.77       $217,479.66
                                      8/10/2017              1,200        $37.76        $45,312.00
                                      8/11/2017              3,063        $37.75       $115,628.25
                                      8/11/2017                200        $37.75         $7,550.00
                                      8/21/2017             13,568        $37.78       $512,599.04
                                      8/21/2017              6,621        $37.78       $250,141.38
                                      8/21/2017              3,259        $37.78       $123,125.02
                                                            54,774                   $2,073,825.35

 LAUGHLIN                              3/1/2017           1,750,000       $28.30    $49,525,000.00
 Current Director                      3/1/2017             250,000       $28.30     $7,075,000.00
                                       8/1/2017           1,300,000       $37.90    $49,270,000.00
                                       8/1/2017             300,000       $37.90    $11,370,000.00
                                       8/1/2017             150,000       $37.90     $5,685,000.00
                                                          3,750,000                $122,925,000.00
                                                   Total Shares                    Total Sales
                                                          3,804,774                $124,998,825.35




                                   - 58 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 58 of 84 PageID #: 252
                                     DAMAGES TO TIVITY

       113.    As a result of the Individual Defendants' breaches of their fiduciary duties of

loyalty and good faith, Tivity disseminated improper, public statements that omitted or failed to

disclose that the Company would face substantial competition from UnitedHealthcare with the

rollout of its Optum Fitness program. In addition, the Company was caused to disseminate false

and misleading statements, and to omit material information to make such statements not false

and misleading when made. This misconduct has devastated Tivity's credibility. Further, Tivity

is the subject of the Securities Action. Tivity has been, and will continue to be, severely

damaged and injured by the Individual Defendants' misconduct.

       114.    As a direct and proximate result of the Individual Defendants' actions, as alleged

above, Tivity's market capitalization has been substantially damaged, having lost almost $651.7

million, or 34%, market capitalization as a result of the conduct described herein.

       115.    Tivity's scheme to conceal material, adverse information from the investing public

also damaged its reputation within the business community and in the capital markets. In

addition to price, Tivity's current and potential customers consider a company's trustworthiness,

stability, and ability to accurately describe its business operations. Tivity's ability to raise equity

capital or debt on favorable terms in the future is now impaired. In addition, the Company

stands to incur higher marginal costs of capital and debt because the improper statements and

misleading projections disseminated by the Individual Defendants have materially increased the

perceived risks of investing in and lending money to the Company.

       116.    Further, as a direct and proximate result of the Individual Defendants' conduct,

Tivity has expended, and will continue to expend, significant sums of money. Such expenditures

include, without limitation:

               (a)     costs incurred in investigating and defending Tivity and certain officers


                                   - 59 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 59 of 84 PageID #: 253
and directors in the securities class action for violations of federal securities laws, plus

potentially tens of millions of dollars in settlement, or to satisfy an adverse judgment;

               (b)     costs incurred to investigate the wrongdoing internally; and

               (c)     costs incurred from compensation and benefits paid to defendants who

have breached their duties to Tivity.

                  DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

       117.    Plaintiffs bring this action derivatively in the right and for the benefit of Tivity to

redress injuries suffered, and to be suffered, by Tivity as a direct result of breaches of fiduciary

duty, waste of corporate assets, and unjust enrichment, as well as the aiding and abetting thereof,

by the Individual Defendants. Tivity is named as a nominal defendant solely in a derivative

capacity. This is not a collusive action to confer jurisdiction on this Court that it would not

otherwise have.

       118.    Plaintiffs will adequately and fairly represent the interests of Tivity in enforcing

and prosecuting its rights.

       119.    Plaintiff Denham has been a Tivity stockholder since June 2017, and is currently,

and at all relevant times has been, a holder of Tivity common stock.

       120.    Plaintiff Allen has been a Tivity stockholder since June 2017, and is currently,

and at all relevant times has been, a holder of Tivity common stock.

       121.    The current Board of Tivity consists of the following twelve individuals:

defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro, Keckley, and Shapiro, as well as

non-defendants Sara J. Finley, Beth M. Jacob, Ben Kirshner, and Dawn M. Zier. The Board of

Tivity at the time of the filing of Plaintiffs' original complaint on January 26, 2018, consisted of

the following nine individuals: defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro,

Keckley, Laughlin, and Shapiro. Per this Court's Order Staying the Case dated February 22,


                                   - 60 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 60 of 84 PageID #: 254
2018, "[t]he composition of Tivity's Board of Directors that will be considered in connection

with determining whether the Complaint, amended or otherwise, has adequately pled that a pre-

litigation demand on the Company's Board of Directors would have been futile shall be the

composition of the Board of Directors as of January 26, 2018, the date this action was initiated."

Doc. 18, ¶7. Plaintiffs have not made any demand on the present Board to institute this action

because such a demand would be a futile, wasteful, and useless act.

Demand Is Futile as to Defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro,
Keckley, Laughlin, and Shapiro

        122.      Plaintiffs repeat, re-allege, and incorporate by reference each and every allegation

set forth as though fully set forth herein.

        123.      Defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro, Keckley,

Laughlin, and Shapiro, as directors of the Company, had an obligation to ensure that Tivity

complied with the laws that they actively shirked. Faced with knowledge that Tivity was

engaging in a widespread scheme to deceive its stockholders regarding its contract renewals,

competitive pressures in the market, and the future business and financial prospects of the

SilverSneakers program, defendants Tramuto, Georgiou, Greczyn, Hudson, Karro, Shapiro,

Keckley, and Wills (i.e., a majority of the Board) caused or allowed the Company to continue the

misconduct. The particularized facts showing Board knowledge of the lost UnitedHealthcare

contract is set forth in ¶¶101-106 above. Based on the facts alleged herein, there is a substantial

likelihood that Plaintiffs will be able to prove that these nine individuals breached their fiduciary

duties by condoning the misconduct and failing to take any meaningful action to remedy the

resultant harm.

        124.      Defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro, Keckley,

Laughlin, and Shapiro failed to heed the very responsibilities that Tivity's own corporate



                                   - 61 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 61 of 84 PageID #: 255
governance policies imposed on them. Specifically, the Company's Code of mandated that

Tivity's employees "[a]ct with integrity," "[f]ollow the law," "[are] honest," and "[are]

accountable." Id. at 2. The Code expressly prohibited the "making [of] false or misleading

statements about [Tivity's] products or services to secure a business relationship." Id. at 13.

Little doubt exists that the Board members knew of, and failed to take any meaningful action to

remedy, the harm Tivity suffered as a result of the purposeful participation in the illegal

conspiracy to disseminate false and misleading statements regarding its business and operations.

Indeed, as alleged herein, the Director Defendants each attended and participated in each

meeting of the Board, as identified in the 220 Documents and infra at ¶108, during which the

Board




        125.




                                  - 62 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 62 of 84 PageID #: 256
       126.




       127.    Additionally, defendant Laughlin improperly sold Tivity stock under highly

suspicious circumstances.      Defendant Laughlin possessed material, nonpublic company

information and used that information to benefit himself and his investment firm, North Tide

Capital, of which he is the founder, portfolio manager, and managing manager. Defendant

Laughlin sold stock based on this knowledge of material, nonpublic information regarding

UnitedHealthcare's intention to extend its Optum Fitness program to its consumers, in direct

competition with Tivity's SilverSneakers program. In particular, while in possession of material,

adverse, and nonpublic information about Tivity, defendant Laughlin sold 3,750,000 shares of

his indirectly held Tivity stock for proceeds of $122,925,000. Accordingly, defendant Laughlin

faces a substantial likelihood of liability for breach of his fiduciary duty of loyalty. Any demand

upon defendant Laughlin is futile.




                                  - 63 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 63 of 84 PageID #: 257
       128.     As alleged above, defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro,

Keckley, Laughlin, and Shapiro breached their fiduciary duties of loyalty by making improper

statements in the Company's SEC filings, press releases, and other public statements and

presentations on behalf of the Company regarding Tivity's business practices, operations,

financials, financial prospects, and disclosure controls and procedures were truthful, accurate,

and complete.

       129.     Defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro, Keckley,

Laughlin, and Shapiro were responsible for reviewing and approving the Company's financial

statements. Defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro, Keckley, Laughlin,

and Shapiro authorized false financial statements and public statements during the relevant

period, as alleged herein, authorized additional false financial statements and public statements

during the relevant period, as alleged herein, as well as failed to correct other statements the

Officer Defendants made during the relevant period. Accordingly, defendants Tramuto, Wills,

Georgiou, Greczyn, Hudson, Karro, Keckley, Laughlin, and Shapiro were active participants in

breaches of duties of good faith, candor, and loyalty, and have subjected the Company to a

lawsuit claiming violations of the federal securities laws.      As a result, any demand upon

defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro, Keckley, Laughlin, and Shapiro

to bring suit against themselves or the Officer Defendants would be a useless and futile act.

       130.     Defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro, Keckley,

Laughlin, and Shapiro caused and/or allowed the Company to engage in the unlawful conduct

alleged herein, and defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro, Keckley,

Laughlin, and Shapiro face a substantial likelihood of liability for causing Tivity to engage in

such unlawful conduct. As is described above, defendants Tramuto, Wills, Georgiou, Greczyn,




                                  - 64 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 64 of 84 PageID #: 258
Hudson, Karro, Keckley, Laughlin, and Shapiro either knew and caused, or were reckless in not

knowing, the false and misleading nature of the public statements and/or omissions alleged

herein.

          131.   Additionally, defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro,

Keckley, Laughlin, and Shapiro were specifically responsible for ensuring that Tivity had

adequate disclosure controls and procedures regarding the Company's compliance with federal

and state rules and regulations. Thus, defendants Tramuto, Wills, Georgiou, Greczyn, Hudson,

Karro, Keckley, Laughlin, and Shapiro are directly responsible for Tivity's failure to adopt and

implement such controls and procedures, and for the substantial damages Tivity is subject to in

the ongoing securities class action. As such, defendants Tramuto, Wills, Georgiou, Greczyn,

Hudson, Karro, Keckley, Laughlin, and Shapiro face a substantial likelihood of liability for the

claims asserted herein. Demand is therefore, futile.

          132.   Defendants Hudson, Laughlin, and Shapiro, as members of the Audit Committee,

reviewed and approved the improper statements and earnings guidance. Pursuant to the Audit

Charter, defendants Hudson, Laughlin, and Shapiro were charged with the responsibility of

overseeing "the accounting and financial reporting processes of the Company and the audits

of the Company's financial statements, [and] the Company's compliance with legal and

regulatory requirements." Audit Charter at 1. To discharge that responsibility, defendants

Hudson, Laughlin, and Shapiro were "empowered to investigate any matter with full access to

all books, records, facilities and personnel of the Company and the power to retain, at the

Company's expense, outside counsel, auditors or other experts or consultants for this purpose."

Id. Additionally, it was the responsibility of the Audit Committee members to: (i) "review and

discuss with management and the outside auditors the annual audited and quarterly




                                  - 65 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 65 of 84 PageID #: 259
unaudited financial statements"; (ii) "discuss with management and the outside auditors

policies with respect to risk assessment and risk management and the quality and adequacy of

the Company's internal controls and processes"; and (iii) "receive reports from the principal

executive and financial officers of the Company and the outside auditors regarding any major

issues as to the adequacy of the Company's internal controls." Id. at 2-3. Despite their

knowledge or reckless disregard, the Audit Committee Defendants caused these improper

statements. Accordingly, the Audit Committee Defendants breached their fiduciary duty of

loyalty because they participated in the wrongdoing described herein. Thus, defendants Hudson,

Laughlin, and Shapiro face a substantial likelihood of liability for their breach of fiduciary duties

so any demand upon them is futile.

       133.    Defendants Georgiou, Greczyn, Karro, and Laughlin lack the requisite level of

independence necessary to weigh the merits of this litigation, having served as members of the

Compensation Committee. According to the Compensation Committee Charter, defendants

Georgiou, Greczyn, Karro, and Laughlin were vested with the responsibility for, among other

things, evaluating and approving appropriate compensation levels for the Company's executive

officers and determining appropriate compensation plans.             Compensation Charter at 1.

Consistent with this responsibility, the Compensation Committee was expressly empowered to

"investigate any matter brought to its attention with access to all books, records, facilities, and

personnel of the Company." Id. at 1. Importantly, the Compensation Committee was required

to "evaluate annually the performance of the CEO and other executive officers, and determine

the compensation level for each such person based on this evaluation." Id. at 3. Additionally,

pursuant to the Company's 2017 Proxy Statement, the Compensation Committee process of

establishing executive compensation should have been aligned with "stockholders' long-term




                                   - 66 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 66 of 84 PageID #: 260
interests" and linked to corporate performance goals and results. "The Committee will continue

to evaluate the executive compensation program each year in light of market competitiveness

and new facts and circumstances to ensure that our executive compensation strategies are aligned

with our pay-for-performance compensation philosophy and our business objectives."

       134.   However, instead of attracting and rewarding key personnel and aligning

executive compensation to stockholders' long-term interests and corporate performance, the

Compensation Committee indiscriminately granted and approved executive compensation

without regard for the Company's operational and financial well-being and entirely detached

from stockholders' long-term interests. For example, in 2017 – at a time when Tivity became the

subject of numerous private lawsuits and shortly after it lost its largest account, United

Healthcare – the Compensation Committee approved increases in executives' annual base

salaries, and defendant Hargreaves received a cash bonus of $25,000 and a salary merit increase

of 3.5%, bringing his salary for 2017 to $298,000.

       135.   Defendants Georgiou, Keckley, and Greczyn lack the requisite level of

independence necessary to weigh the merits of this litigation, having served as members of the

Governance Committee.      Pursuant to the Nominating & Corporate Governance Committee

Charter ("Governance Charter"), defendants Georgiou, Keckley, and Greczyn were charged with

"identify[ing] and recommend[ing] for nomination individuals qualified to become Board

members" and "at least annually review and reassess the adequacy of the Corporate

Governance Guidelines and Business Code of Conduct of the Company and propose changes,

if appropriate, to the Board for approval." Governance Charter at 1-2. To discharge their

responsibilities as set forth above, defendants Georgiou, Keckley, and Greczyn were required to

"evaluate annually the structure of the Board and all committees to assure that the skills and




                                  - 67 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 67 of 84 PageID #: 261
experiences of the directors are being deployed in the best interests of the Company." Id. at 3.

       136.   As alleged herein and in direct contravention of the responsibilities vested in them

in the Governance Charter, defendants Georgiou, Keckley, and Greczyn nominated and approved

for Board membership individuals who did not possess the minimum qualifications to serve as

Directors due to their own conflicted positions and a lack of commitment to act in furtherance of

stockholder interest. For example, defendants Georgiou, Keckley, and Greczyn recommended

the same Board members for nomination for elections, year after year, notwithstanding the

increasing number of private lawsuits that were harming Tivity's reputation and goodwill. Had

defendants Georgiou, Keckley, and Greczyn adhered to their responsibility of "assur[ing] that

the skills and experiences of the directors are being deployed in the best interests of the

Company," as they should have pursuant to the Governance Charter, they could have vindicated

the Company's interests by recommending individuals for nominations whose interests were

aligned with the interests of Tivity's stockholders, and who would thereby contribute to the

Company's operational and financial well-being. Instead, defendants Georgiou, Keckley, and

Greczyn failed to take any action whatsoever to vet the potential nominees, and instead, rubber

stamped and selfishly recommended themselves for positions for which they did not qualify.

Accordingly, demand on defendants Georgiou, Keckley, and Greczyn is futile.

       137.   Defendants Karro, Shapiro, Keckley, Hudson, and Greczyn lack the requisite

level of independence necessary to weigh the merits of this litigation, having served as members

of the Strategic Review Committee. Pursuant to the Strategic Review Charter, defendants Karro,

Shapiro, Keckley, Hudson, and Greczyn were responsible for, among other things, "review[ing],

evaluat[ing] and mak[ing] recommendations to the Board regarding the Company's business

strategy." Strategic Review Charter at 1. To fulfill these responsibilities, defendants Karro,




                                  - 68 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 68 of 84 PageID #: 262
Shapiro, Keckley, Hudson, and Greczyn were authorized to "retain and terminate independent

consultants and advisors." Id. at 2.

       138.    As alleged herein and in direct contravention of the responsibilities vested in them

in the Strategic Review Charter, defendants Karro, Shapiro, Keckley, Hudson, and Greczyn

failed to make any assessment of the accuracy and truthfulness of Tivity's public statements as

they related to SilverSneakers business prospects and contract renewals. Instead, defendants

Karro, Shapiro, Keckley, Hudson, and Greczyn acquiesced to management's misconduct even

after being confronted with facts that contravened management's public pronouncements.

Neither did defendants Karro, Shapiro, Keckley, Hudson, and Greczyn make any

recommendation to the Board―or anyone else within the organization―in an effort to remedy

management's misconduct that exposed the Company to numerous lawsuits claiming violations

of federal and state laws and harming Tivity's reputation and good will. Had defendants Karro,

Shapiro, Keckley, Hudson, and Greczyn adhered to their responsibilities of assisting

management to identify critical strategic issues, they could have vindicated the Company's

interests prior to the issues reaching their colossal scope. Instead, defendants Karro, Shapiro,

Keckley, Hudson, and Greczyn failed to take any action whatsoever to identify Tivity

management's misconduct as one of the strategic issues facing the organization. Accordingly,

demand on defendants Karro, Shapiro, Keckley, Hudson, and Greczyn is futile.

       139.    Thus, defendants Tramuto, Wills, Georgiou, Greczyn, Hudson, Karro, Keckley,

Laughlin, and Shapiro have entirely abdicated their responsibility to ensure that Tivity complied

with the applicable federal and state laws and regulations and that its disclosures made to the

investing public were accurate and complete. As such, defendants Tramuto, Wills, Georgiou,

Greczyn, Hudson, Karro, Keckley, Laughlin, and Shapiro lack the requisite level of




                                   - 69 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 69 of 84 PageID #: 263
independence needed to consider a demand.

       140.    As alleged herein, defendant Tramuto attended every single meeting of the Board,

during which the Board




       141.

                               defendant    Tramuto    repeatedly   assured   stockholders    that

UnitedHealthcare and other large customers were committed to maintaining a relationship with

Tivity and continuing their participation in the SilverSneakers program, which, according to

defendant Tramuto, created long-term opportunities for Tivity and ensured a stream of revenue.

For example, during the earnings call held on April 27, 2017, in response to an analyst's question

regarding contract renewal with UnitedHealthcare, defendant Tramuto stated: "Let me tell you I

am absolutely pleased at the intensity of the renewals and where we are at this point, in fact I

would say we were ahead of what I would have had as my milestone, so it's a very solid

outlook." Likewise, during the quarterly earnings call held on October 26, 2017, defendant

Tramuto again expressed confidence regarding contract renewal rates, stating Tivity attained "a

contract renewal rate of over 99% for 2018."

       142.    Furthermore, defendant Tramuto, acting as Tivity's CEO, was the direct point

person who conducted all meaningful negotiations with UnitedHealthcare on behalf of Tivity

and, therefore, was intimately familiar with the status of UnitedHealthcare and Tivity's business

relationship. Notably, despite being more than aware of UnitedHealthcare's election not to




                                  - 70 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 70 of 84 PageID #: 264
renew its contract with Tivity, defendant Tramuto continued to disseminate false and misleading

statements to stockholders regarding Tivity's ability to secure a contract renewal with Tivity's

largest customers, including UnitedHealthcare.

        143.    Importantly, defendant Tramuto has also been named as a defendant in the

Securities Action currently pending before this Court. As previously stated herein, plaintiffs in

the Securities Action and here are seeking damages related to the misconduct the Company

committed, at the Board's direction and on their watch. Thus, defendant Tramuto faces a

significant likelihood of liability and, therefore, cannot consider a demand impartially.

        144.    Plaintiffs have not made any demand on stockholders of Tivity to institute this

action because such a demand would be a futile and useless act for the following reasons:

                (a)     Tivity is a publicly-traded company with hundreds, if not thousands of

stockholders, with approximately 39.6 million shares outstanding as of October 31, 2017;

                (b)     making a demand on such a number of stockholders would be impossible

for plaintiffs, who have no means of collecting the names, addresses, and/or phone numbers of

Tivity stockholders; and

                (c)     making demand on all stockholders would force plaintiffs to incur

excessive expense and obstacles, assuming all stockholders could even be individually identified

with any degree of reasonable certainty.

                                              COUNT I

                         Violations of Section 10(b) of the Exchange Act
                              (Against the Individual Defendants)

        145.    Plaintiffs repeat, re-allege, and incorporate by reference each and every allegation

set forth as though fully set forth herein.

        146.    During the relevant period, the Individual Defendants disseminated or approved



                                   - 71 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 71 of 84 PageID #: 265
public statements that failed to fully disclose the fact that Tivity was systematically violating

federal and state law by: (i) misrepresenting the business prospects of its SilverSneakers

program; (ii) failing to disclose true facts about its ability to secure contract renewals, including

with its largest customer, United Healthcare; (iii) and making misrepresentations to the investing

public regarding its revenue source and its compliance with the laws and regulations.

        147.    As such, the Individual Defendants caused the Company to violate §10(b) of the

Exchange Act and SEC Rule 10b-5 promulgated thereunder in that they:

                (a)     employed devices, schemes, and artifices to defraud; and

                (b)     made untrue statements of material fact or omitted to state material facts
                        necessary in order to make the statements made, in light of the
                        circumstances under which they were made, not misleading.

        148.    As a result of the Individual Defendants' misconduct, the Company is suffering

litigation expense and reputational harm in the marketplace as a result of the violations of section

10(b) of the Exchange Act and SEC Rule 10b-5 promulgated thereunder.

        149.    At all relevant times to the dissemination of the materially false and/or misleading

Proxy Statements, Individual Defendants were aware of, and/or had access to, the true facts

concerning Tivity's operation.

        150.    Tivity has been severely injured by this conduct and is entitled to damages and

equitable relief.

                                              COUNT II

                         Violation of Section 14(a) of the Exchange Act
                              (Against the Individual Defendants)

        151.    Plaintiffs repeat, re-allege, and incorporate by reference each and every allegation

set forth as though fully set forth herein.

        152.    SEC Rule 14a-9, promulgated pursuant to section 14(a) of the Exchange Act,



                                   - 72 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 72 of 84 PageID #: 266
provides:

       No solicitation subject to this regulation shall be made by means of any proxy
       statement, form of proxy, notice of meeting or other communication, written or
       oral, containing any statement which, at the time and in the light of the
       circumstances under which it is made, is false or misleading with respect to any
       material fact, or which omits to state any material fact necessary in order to make
       the statements therein not false or misleading or necessary to correct any
       statement in any earlier communication with respect to the solicitation of a proxy
       for the same meeting or subject matter which has become false or misleading.

17 C.F.R. §240.14a-9(a).

       153.    The Individual Defendants exercised control over Tivity and caused the Company

to disseminate the false and misleading Proxy Statements. The Proxy Statements materially

misrepresented the effectiveness of the Board's oversight of internal controls at Tivity, the

Board's compliance with Tivity's corporate governance documents, and the process and

qualification of selecting nominees for election to the Board of Directors.

       154.    As stated herein, the Proxy Statements contained untrue statements of material

facts and omitted to state material facts necessary to make the statements that were made not

misleading in violation of section 14(a) of the Exchange Act and Rule 14a-9 promulgated

thereunder. These false statements and omissions were essential links in the election of certain

of the Individual Defendants to Tivity's Board and the continued illegal management of Tivity.

       155.    The written communications made by the Individual Defendants, as described

herein, constitute violations of Rule 14a-9 and section 14(a) of the Exchange Act because such

communications were materially false and/or misleading and were provided in a negligent

manner.

       156.    At all relevant times to the dissemination of the materially false and/or misleading

Proxy Statements, the Individual Defendants were aware of, and/or had access to, the true facts

concerning Tivity's operation.



                                  - 73 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 73 of 84 PageID #: 267
          157.    Tivity has been severely injured by this conduct and is entitled to damages and

equitable relief.

                                              COUNT III

                           Violation of Section 29(b) of the Exchange Act
                                (Against the Individual Defendants)

          158.    Plaintiffs repeat, re-allege, and incorporate by reference each and every allegation

set forth as though fully set forth herein.

          159.    Individual Defendants each received incentive compensation and fees, including

stock awards, while engaging in conduct that violates sections 10(b) and 14(a) of the Exchange

Act. The Individual Defendants' incentive compensation and fees should be rescinded under

section 29 of the Exchange Act because the Individual Defendants violated sections 10(b) and

14(a) of the Exchange Act by issuing false and misleading reports to Tivity's stockholders

regarding the nature of, and responsibility for, the Company's internal controls and operations.

All of the payments Individual Defendants received are, therefore, voidable by Tivity.

          160.    Tivity is in privity with the Individual Defendants with respect to the incentive

compensation and fees provided by Tivity to the Individual Defendants.                The Individual

Defendants have engaged in prohibited conduct in violation of the securities laws, as alleged

herein.

          161.    Tivity has been severely injured by the misconduct of the Individual Defendants.

Accordingly, Tivity is entitled to damages, i.e., rescission of the incentive and compensation and

fees granted to Individual Defendants.

                                              COUNT IV

                 Against the Individual Defendants for Breach of Fiduciary Duties

          162.    Plaintiffs incorporate by reference and reallege each and every allegation



                                   - 74 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 74 of 84 PageID #: 268
contained above, as though fully set forth herein.

          163.   The Individual Defendants owed and owe Tivity fiduciary obligations. By reason

of their fiduciary relationships, the Individual Defendants owed and owe Tivity the highest

obligations of good faith, fair dealing, and loyalty.

          164.   The Individual Defendants, and each of them, violated and breached their

fiduciary duties of candor, good faith, and loyalty. More specifically, the Individual Defendants

violated their duty of good faith by creating a culture of lawlessness within Tivity, and/or

consciously failing to prevent the Company from engaging in the unlawful acts complained of

herein.

          165.   The Officer Defendants either knew, were reckless, or were grossly negligent in

disregarding the illegal activity of such substantial magnitude and duration.       The Officer

Defendants either knew, were reckless, or were grossly negligent in not knowing that: (i)

UnitedHealthcare intended to expand its fitness benefits program to seniors in 2018; (ii) this

expansion would significantly decrease Tivity's client base and pose a direct competition to

Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was downplaying

the competitive risk to its business prospects associated with UnitedHealthcare's fitness benefit

extension; (iv) Tivity fiduciaries failed to disclose that they were aware of UnitedHealthcare's

plan to expand its senior fitness benefits program, Optum Fitness; and (v) the Company failed to

maintain adequate disclosure controls and procedures with respect to Tivity's operations.

Accordingly, the Officer Defendants breached their duty of care and loyalty to the Company.

          166.   The Director Defendants, as directors of the Company, owed Tivity the highest

duty of loyalty. These defendants breached their duty of loyalty by recklessly permitting the

improper activity concerning the Company's systematic and pervasive unlawful wrongdoing




                                   - 75 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 75 of 84 PageID #: 269
described herein. The Director Defendants knew or were reckless in not knowing that: (i)

UnitedHealthcare intended to expand its fitness benefits program to seniors in 2018; (ii) this

expansion would significantly decrease Tivity's client base and pose a direct competition to

Tivity's core revenue-producing program, SilverSneakers; (iii) the Company was downplaying

the competitive risk to its business prospects associated with UnitedHealthcare's fitness benefit

extension; (iv) Tivity fiduciaries failed to disclose that they were aware of UnitedHealthcare's

plan to expand its senior fitness benefits program, Optum Fitness; and (v) the Company failed to

maintain adequate disclosure controls and procedures with respect to Tivity's operations.

Accordingly, the Director Defendants breached their duty of loyalty to the Company.

       167.    The Insider Selling Defendants breached their duty of loyalty by selling Tivity

stock on the basis of the knowledge of the improper information described above before that

information was revealed to the Company's stockholders. The information described above was

proprietary, nonpublic information concerning the Company's future business prospects. It was a

proprietary asset belonging to the Company, which the Insider Selling Defendants used for their

own benefit when they sold Tivity common stock.

       168.    As a direct and proximate result of the Individual Defendants' breaches of their

fiduciary obligations, Tivity has sustained significant damages as alleged herein. As a result of

the misconduct alleged herein, these defendants are liable to the Company.

       169.    Plaintiffs, on behalf of Tivity, have no adequate remedy at law.

                                           COUNT V

              Against the Individual Defendants for Waste of Corporate Assets

       170.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       171.    The Individual Defendants breached their fiduciary duties by failing to properly


                                  - 76 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 76 of 84 PageID #: 270
supervise and monitor the adequacy of Tivity's disclosure controls and procedures, by issuing,

causing the issuance of, and/or failing to correct the false and misleading statements identified

herein, and by allowing the Company to engage in an illegal, unethical, and improper course of

conduct, which was continuous, connected, and ongoing throughout the relevant period. It

resulted in continuous, connected, and ongoing harm to the Company.

       172.    As a result of the misconduct described above, the Individual Defendants wasted

corporate assets by: (i) paying excessive compensation and bonuses to certain of its executive

officers; and (ii) incurring potentially millions of dollars of legal liability and/or legal costs to

defend the Individual Defendants' unlawful actions, including defending the Company and its

officers against the Securities Action.

       173.    As a direct and proximate result of these defendants' breaches of fiduciary duties,

the Company has suffered significant damages, as alleged herein. As a result of their waste of

corporate assets, the Individual Defendants are liable to the Company.

       174.    Plaintiffs, on behalf of Tivity, have no adequate remedy at law.

                                             COUNT VI

                  Against the Individual Defendants for Unjust Enrichment

       175.    Plaintiffs incorporate by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       176.    By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of, and to the detriment of, Tivity. The Individual Defendants were

unjustly enriched as a result of the compensation and director remuneration they received while

breaching fiduciary duties owed to Tivity.

       177.    The Insider Selling Defendants sold Tivity stock while in possession of material,

adverse nonpublic information that artificially inflated the price of Tivity stock. As a result,


                                   - 77 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 77 of 84 PageID #: 271
these defendants profited from their misconduct and were unjustly enriched through their

exploitation of material and adverse inside information.

       178.    Plaintiffs, as stockholders and representatives of Tivity, seek restitution from

these defendants, and each of them, and seek an order of this Court disgorging all profits,

benefits, and other compensation obtained by these defendants, and each of them, from their

wrongful conduct and fiduciary breaches.

       179.    Plaintiffs, on behalf of Tivity, have no adequate remedy at law.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment as follows:

       A.      Determining and awarding to Tivity the damages sustained by it, as a result of the

breaches of fiduciary duty and other claims set forth herein against all Individual Defendants for

the amount of damages sustained by the Company as a result of the Individual Defendants'

wrongdoing as alleged herein;

       B.      Declaring that Plaintiffs may maintain this derivative action on behalf of Tivity

and that Plaintiffs are proper and adequate representatives of the Company;

       C.      Directing Tivity to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws, and to protect Tivity and its

stockholders from a repeat of the damaging events described herein, including, but not limited to,

putting forward for stockholder vote resolutions for amendments to the Company's By-Laws or

Articles of Incorporation, and taking such other action as may be necessary to place before

stockholders for a vote the following corporate governance proposals or policies:

               1.     a proposal to strengthen the Board's supervision of operations and

compliance with applicable state and federal laws and regulations;

               2.     a proposal to strengthen the Company's internal reporting and financial


                                  - 78 -
  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 78 of 84 PageID #: 272
disclosure controls;

               3.      a proposal to strengthen the Company's controls over operational controls;

               4.      a provision to control insider selling;

               5.      a proposal to develop and implement procedures for greater stockholder

input into the policies and guidelines of the Board; and

               6.      a provision to permit the stockholders of Tivity to nominate three

candidates for election to the Board to replace existing directors;

       D.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants' trading activities or

their other assets so as to assure that Plaintiffs on behalf of Tivity have an effective remedy;

       E.      Awarding to Tivity restitution from the Individual Defendants, and ordering

disgorgement of all profits, benefits, and other compensation obtained by each of them, including

all ill-gotten gains from insider selling by defendants;

       F.      Awarding to Plaintiffs the costs and disbursements of the action, including

reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses; and

       G.      Granting such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

       Plaintiffs demand a trial by jury on all issues so triable.

Dated: May 15, 2019                                 Respectfully submitted,
                                              By:
                                                    /s/ Ashley R. Rifkin

                                                    BRIAN J. ROBBINS
                                                    KEVIN A. SEELY*
                                                    ASHLEY R. RIFKIN*
                                                    5040 Shoreham Place
                                                    San Diego, CA 92122
                                                    Telephone: (619) 525-3990


                                   - 79 -
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 79 of 84 PageID #: 273
                                     Facsimile: (619) 525-3991
                                     E-mail: brobbins@robbinsarroyo.com
                                             kseely@robbinsarroyo.com
                                             arifkin@robbinsarroyo.com

                                     ROBBINS ARROYO LLP

                                     GEOFFREY M. JOHNSON                 (Ohio   Bar
                                      #0073084)*
                                     12434 Cedar Road, Suite 12
                                     Cleveland Heights, OH 44106
                                     Telephone: (216) 229-6088

                                     SCOTT JACOBSEN (New York Bar #
                                      5344452)*
                                     The Helmsley Building
                                     230 Park Avenue, 17th Floor
                                     New York, NY 10169
                                     Telephone: (212) 223-6444

                                     SCOTT+SCOTT
                                     ATTORNEYS AT LAW LLP

                                     Co-Lead Counsel for Plaintiffs
                                     *Admitted pro hac vice

                                     WADE B. COWAN (#9403)
                                     85 White Bridge Road, Suite 300
                                     Nashville, TN 37205
                                     Telephone: (615) 256-8125
                                     Facsimile: (615) 242-7853
                                     E-mail: wcowan@dhhrplc.com

                                     Of Counsel Davies, Humphreys & Reese
                                      PLC

                                     PEPPER LAW, PLC
                                     J. Ross Pepper (BPR#14444)
                                     Sara R. Ellis (BPR#30760)
                                     201 Fourth Avenue North, Suite 1550
                                     Nashville, TN 37219
                                     Telephone: (615) 256-4838

                                     Co-Liaison Counsel for Plaintiffs




                                - 80 -
Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 80 of 84 PageID #: 274
                         VERIFICATION OF CHARLES DENHAM

       I, Charles Denham, being duly sworn, depose and say:

       I am a derivative plaintiff in this action. I verify that I have reviewed the Verified

Consolidated Amended Stockholder Derivative Complaint (the “Complaint”) to be filed in this

action and that the facts stated in the Complaint, as they concern myself, are true to my personal

knowledge.     I believe the facts pleaded in the Complaint on information and belief or

investigation of counsel are true.

       I declare under penalty of perjury that the foregoing is true and correct.



          5/14/19
Dated: _____________                                         ______________________________
                                                             Charles Denham




   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 81 of 84 PageID #: 275
Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 82 of 84 PageID #: 276
                                  CERTIFICATE OF SERVICE

          I hereby certify that on May 15, 2019, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send notification to the e-mail addresses denoted

on the attached Electronic Mail Notice List, and I hereby certify that I caused to be mailed the

foregoing document or paper via the United States Postal Service to the non-CM/ECF

participants indicated on the attached Manual Notice List.

          I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on May 15, 2019.


                                                    s/ Ashley R. Rifkin
                                                    ASHLEY R. RIFKIN (admitted pro hac vice)
                                                    Co-Lead Counsel for Plaintiffs

                                                    ROBBINS ARROYO LLP
                                                    5040 Shoreham Place
                                                    San Diego, CA 92122
                                                    Telephone: (619) 525-3990
                                                    Facsimile: (619) 525-3991
                                                    E-mail: arifkin@robbinsarroyo.com




1358885




                                    -1-
   Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 83 of 84 PageID #: 277
Mailing Information for a Case 3:18-cv-00087 Denham v. Tramuto et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

      Lisa R. Bugni
      lbugni@kslaw.com

      Jessica Perry Corley
      jpcorley@kslaw.com

      Wade B. Cowan
      wcowan@dhhrplc.com

      Joseph B. Crace , Jr
      jcrace@bassberry.com,llewis@bassberry.com

      Wallace Wordsworth Dietz
      wdietz@bassberry.com,lbilbrey@bassberry.com

      Sara R. Ellis
      sellis@millerlegalpartners.com

      Scott Jacobsen
      sjacobsen@scott-scott.com

      Geoffrey M. Johnson
      gjohnson@scott-scott.com

      Steven M. McKany
      smckany@robbinsarroyo.com,notice@robbinsarroyo.com

      J. Ross Pepper , Jr
      rpepper@pepperlawplc.com,pchinnery@pepperlawplc.com,mpulle@pepperlawplc.com,lford@pepperlawplc.com,sellis@pepperlawplc.com,kbryant@pepperlawplc.co

      Ashley R. Rifkin
      arifkin@robbinsarroyo.com,rsalazar@robbinsarroyo.com,notice@robbinsarroyo.com

      Brian J. Robbins
      notice@robbinsarroyo.com

      Kevin A. Seely
      kseely@robbinsarroyo.com,notice@robbinsarroyo.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore require manual noticing). You may wish to use your mouse
to select and copy this list into your word processing program in order to create notices or labels for these recipients.
  (No manual recipients)




                  Case 3:18-cv-00087 Document 35 Filed 05/15/19 Page 84 of 84 PageID #: 278
